Exhibit 10.9

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.





SUBLEASE AGREEMENT
BY AND BETWEEN

 

VERTEX PHARMACEUTICALS INCORPORATED

as Sublandlord

 

 

AND

 

 

MOMENTA PHARMACEUTICALS, INC.

as Subtenant

 

 

Building A

675 West Kendall Street
Cambridge, Massachusetts

 

DATED AS OF September 14, 2004

 

--------------------------------------------------------------------------------


 

SUBLEASE AGREEMENT

 

DEFINED TERMS

 

Fixed Rent:

 

See Schedule 1, attached hereto and incorporated herein.

 

 

 

Subtenant’s Share:

 

The ratio, expressed as a percentage, of the Rentable Square Footage of the
premises leased by Subtenant to the Rentable Square Footage of the Master
Premises, equal to 6.88% from the Commencement Date until the day prior to the
Sublease Premises Rent Commencement Date and 15.48% thereafter, subject to
adjustment based on remeasurement pursuant to Section 1(l).

 

 

 

Broker:

 

CB Richard Ellis / Lynch Murphy Walsh Advisors

 

 

 

Building:

 

The Building known as Building A, 675 West Kendall Street, Cambridge,
Massachusetts, containing six levels and an enclosed, two-story rooftop
mechanical penthouse, aggregating approximately 302,919 rentable square feet.

 

 

 

Commencement Date:

 

The latest to occur of (i) September 14, 2004, (ii) delivery of the Temporary
Premises to Subtenant with the Temporary Premises Improvements (as defined in
paragraph 1(m) herein) substantially completed (as evidenced by a temporary or
permanent certificate of occupancy for the same), and (iii) receipt of Master
Landlord’s written consent to this Sublease in substantially similar form to the
Consent of Master Landlord attached hereto and incorporated herein as Exhibit X
(“Master Landlord’s Consent”)

 

 

 

Temporary Premises Rent
Commencement Date:

 

Commencement Date

 

 

 

Sublease Premises Rent
Commencement Date:

 

The date of delivery of the Sublease Premises to Subtenant subject to the
following:

If Sublandlord has not Substantially Completed the Subtenant Improvements (as
such terms are defined in Exhibit TI) and delivered the Sublease Premises to
Subtenant prior to May 1, 2005 and such failure to Substantially Complete is not
due to a Subtenant Delay (as defined in Exhibit TI), Subtenant shall have the
right to remain in the Temporary Premises and shall continue

 

--------------------------------------------------------------------------------


 

 

 

to pay the Temporary Premises Fixed Rent, together with Subtenant’s Share (as
calculated using the Temporary Premises rentable square footage as the numerator
and Master Premises rentable square footage as the denominator) of Additional
Rent, until Sublandlord Substantially Completes the Subtenant Improvements and
delivers the Sublease Premises to Subtenant.

If Sublandlord has not Substantially Completed the Subtenant Improvements prior
to May 1, 2005 and such failure is due to a Subtenant Delay, Subtenant shall
have the right, if such Subtenant action shall not constitute an Event of
Default hereunder, to remain in the Temporary Premises and shall continue to pay
(i) the Temporary Premises Fixed Rent and (ii) the Sublease Premises Fixed Rent
together with Subtenant’s Share (as calculated using the sum of the Temporary
Premises rentable square footage and the Sublease Premises rentable square
footage as the numerator and the Master Premises rentable square footage as the
denominator) of Additional Rent, until Sublandlord Substantially Completes the
Subtenant Improvements and delivers the Sublease Premises to Subtenant.

 

 

 

Effective Date:

 

September 14, 2004

 

 

 

Expiration Date:

 

April 30, 2011

 

 

 

Master Landlord:

 

KS Parcel A, LLC as successor to Kendall Square, LLC

 

 

 

Master Lease:

 

That certain Lease Agreement dated January 18, 2001 between Master Landlord and
Sublandlord, as amended by that certain First Amendment to Lease dated as of May
9, 2002 and Confirmation of Commencement Date and Rentable Square Footage dated
January 30, 2003 and Second Amendment to lease dated as of September 16, 2003
and Third Amendment to Lease dated as of December 22, 2003, as redacted and
attached hereto as Exhibit A.

 

 

 

Master Premises:

 

Approximately 290,716 rentable square feet located within the Building, as more
particularly described in the Master Lease.

 

--------------------------------------------------------------------------------


 

Permitted Uses:

 

Technical office for research and development, laboratory and research facility,
and, subject to applicable requirements of the Cambridge Zoning Ordinance,
limited manufacturing as an accessory use.

 

 

 

Complex:

 

An approximately ten acre parcel of land, including the Lot and all buildings
thereon and improvements thereto hereafter constructed by Master Landlord or by
one or more Affiliates of Master Landlord (as such term is defined below in this
Section 1.1), in Cambridge, Massachusetts, and shown on a plan entitled “Master
Plan” dated June 1, 1999, Scale 1”=50’, a reduced copy of which is attached to
the Master Lease, but excluding any portion of the Complex which is not
hereafter owned by Master Landlord or an Affiliate of Master Landlord.

 

 

 

Security Deposit:

 

Seventy-five percent (75%) of the amount that is equal to the average annual
Fixed Rent over the portion of the Sublease Term commencing on the Sublease
Premises Rent Commencement Date and ending on the Expiration Date, which,
subject to remeasurement, is [**], resulting in a security deposit of [**]. The
Security Deposit amount shall be subject to adjustment following remeasurement
of the Sublease Premises in accordance with Section 1(l). If the Sublease Term
is extended pursuant to Section 1(i), the Security Deposit during the Extension
Term shall be seventy-five percent (75%) of the amount that is equal to the
average annual Fixed Rent over the Extension Term.

 

 

 

Sublandlord:

 

Vertex Pharmaceuticals Incorporated

 

 

 

Sublandlord’s Address for Notices and Payment:

 

130 Waverly Street
Cambridge, Massachusetts 02139-4242

 

 

 

 

 

Notices (but not payments) shall be sent to the attention of Alfred Vaz.

 

--------------------------------------------------------------------------------


 

Temporary Premises:

 

A portion of the Master Premises, consisting of approximately 20,000 rentable
square feet located on the third floor of the Building as depicted in Exhibit B.
The parties acknowledge that the third floor of the Building is not subdivided
and that while Subtenant shall occupy only the Temporary Premises, use of the
entire third floor shall be available to Subtenant for the Permitted Use.

 

 

 

Sublease Premises:

 

A portion of the Master Premises, consisting of (i) the entire fourth floor of
the Building comprised of approximately 44,000 rentable square feet as depicted
in Exhibit C-1 and (ii) 1,000 rentable square feet located on the 1st floor of
the Building within the envelope depicted in Exhibit C-2, with the exact
location of the 1st floor space to be mutually agreed to by the parties and
shown on plans to be completed after the date of this Sublease.

 

 

 

Sublease Term:

 

Approximately eighty (80) months, commencing on the Commencement Date and
expiring on the Expiration Date

 

 

 

Subtenant:

 

Momenta Pharmaceuticals, Inc. a Delaware corporation

 

 

 

Subtenant’s Address:

 

Prior to the Commencement Date:



43 Moulton Street
Cambridge, Massachusetts 02138
Attn: Chief Financial Officer



From and after the Commencement Date:

 

675 West Kendall Street
Cambridge, Massachusetts 02138
Attn: Chief Financial Officer

 

Copies of all notices to Subtenant shall also be sent to:

 

Foley Hoag LLP
155 Seaport Boulevard
Boston, Massachusetts 02210
Attn: Real Estate Department

 

--------------------------------------------------------------------------------


 

Schedules and Exhibits:

 

Schedule 1 – Fixed Rent

 

 

Exhibit A – Master Lease

 

 

Exhibit B – Temporary Premises

 

 

Exhibits C-1 & C-2 – Sublease Premises

 

 

Exhibit D – Preliminary Plans for Subtenant

 

 

Improvements of Temporary Premises

 

 

Exhibit E – Form of Letter of Credit

 

 

Exhibit F-1 & F-2 – Form of Commencement Date

 

 

Agreement and Form of Sublease Premises Rent

 

 

Commencement Date Agreement

 

 

Exhibit TI – Initial Subtenant Improvements

 

 

Exhibit X – Form of Master Landlord Consent

 

 

Exhibit Y – Determination of Fair Market Rental Value

 

--------------------------------------------------------------------------------


 

THIS SUBLEASE AGREEMENT (this “Sublease”) is entered into as of the Effective
Date by and between Sublandlord and Subtenant on the basis of the following
facts, understandings and intentions:

 

A.                                   Sublandlord presently leases the Master
Premises pursuant to the Master Lease.

 

B.                                     Sublandlord desires to sublease a portion
of the Master Premises consisting of the Temporary Premises and the Sublease
Premises to Subtenant and Subtenant desires to sublease the Temporary Premises
and the Sublease Premises from Sublandlord on all of the terms, covenants and
conditions hereinafter set forth.

 

C.                                     All of the terms and definitions in the
Defined Terms section are incorporated herein by this reference, and any
capitalized terms not defined in the Defined Terms or elsewhere in this Sublease
shall have the meanings given to such terms in the Master Lease.

 

NOW, THEREFORE, IN CONSIDERATION of the Sublease Premises subleased herein, and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the parties covenant and agree as follows:

 


1.               SUBLEASE PREMISES AND TERM.


 


(A) DEMISE.  SUBLANDLORD SUBLEASES TO SUBTENANT, AND SUBTENANT SUBLEASES FROM
SUBLANDLORD, THE TEMPORARY PREMISES AND THE SUBLEASE PREMISES, FOR THE
RESPECTIVE PORTIONS OF THE SUBLEASE TERM AS SET FORTH BELOW AND SUBJECT TO THE
TERMS, COVENANTS AND CONDITIONS SET FORTH HEREIN.  THE SUBLEASE TERM SHALL
COMMENCE ON THE COMMENCEMENT DATE.  THE SUBLEASE TERM SHALL END ON APRIL 30,
2011 (THE “EXPIRATION DATE”), SUBJECT TO SUBTENANT’S OPTION TO EXTEND THE
SUBLEASE TERM AS PROVIDED IN SECTION 1(I) BELOW, OR ON SUCH EARLIER DATE UPON
WHICH SAID TERM MAY EXPIRE OR BE CANCELLED OR TERMINATED PURSUANT TO ANY OF THE
PROVISIONS OF THIS SUBLEASE.


 


(B) TEMPORARY PREMISES DEMISE.  UPON THE COMMENCEMENT DATE, (I) SUBTENANT SHALL
OCCUPY THE TEMPORARY PREMISES ONLY SUBJECT TO THE TERMS AND CONDITIONS HEREIN,
AND (II) THE PARTIES SHALL, AT EITHER PARTY’S REQUEST, EXECUTE A COMMENCEMENT
DATE AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT F-1 TO BECOME A PART
HEREOF SETTING FORTH THE COMMENCEMENT DATE. THE PARTIES’ FAILURE TO EXECUTE SUCH
COMMENCEMENT DATE AGREEMENT SHALL IN NO WAY AFFECT SUBTENANT’S OBLIGATION TO
PERFORM UNDER THIS SUBLEASE. WITHIN THREE (3) BUSINESS DAYS AFTER THE DELIVERY
OF THE SUBLEASE PREMISES TO SUBTENANT WITH THE SUBTENANT IMPROVEMENTS HAVING
BEEN SUBSTANTIALLY COMPLETED, SUBTENANT SHALL VACATE THE TEMPORARY PREMISES IN
ACCORDANCE WITH THE TERMS, COVENANTS AND CONDITIONS SET FORTH HEREIN AND SHALL
HAVE NO FURTHER RIGHT NOR INTEREST IN THE TEMPORARY PREMISES.


 


(C) SUBLEASE PREMISES DEMISE. UPON THE SUBLEASE PREMISES RENT COMMENCEMENT DATE,
(I) SUBTENANT SHALL OCCUPY THE SUBLEASE PREMISES ONLY SUBJECT TO THE TERMS AND
CONDITIONS HEREIN, AND (II) THE PARTIES SHALL, AT EITHER PARTY’S REQUEST,
EXECUTE A SUBLEASE PREMISES RENT COMMENCEMENT DATE AGREEMENT IN THE FORM
ATTACHED HERETO AS EXHIBIT F-2 TO BECOME A PART HEREOF SETTING FORTH THE
SUBLEASE PREMISES RENT COMMENCEMENT DATE.  THE PARTIES’ FAILURE TO EXECUTE SUCH
SUBLEASE PREMISES RENT COMMENCEMENT DATE AGREEMENT SHALL IN NO WAY AFFECT
SUBTENANT’S OBLIGATION TO PERFORM UNDER THIS SUBLEASE.


 

As used herein, “Temporary Premises” and “Sublease Premises” shall include such
appurtenant rights to use the common areas of the Building in common with the
other

 

--------------------------------------------------------------------------------


 

tenants and occupants thereof as granted to Sublandlord under the Master Lease,
and the common areas of the Master Premises (including the lavatories and
lobbies), in each case to the extent reasonably required by Subtenant for the
use of and access to the Temporary Premises or Sublease Premises, during their
respective periods of occupancy as contemplated hereby, and the existing
interior improvements, equipment and systems of the Temporary Premises as of the
Commencement Date or Sublease Premises as of the Sublease Premises Rent
Commencement Date.  In addition, Subtenant shall have as appurtenant to (i) the
Sublease Premises and the Temporary Premises the exclusive use of the central
nitrogen and CO2 system, provided, however, that Sublandlord, at Sublandlord’s
cost and expense shall have the right to subdivide the existing system, to allow
Subtenant exclusive use of the system; and (ii) the Temporary Premises the right
to use, in common with others entitled thereto, the glass washing facility
located on the second floor of the Building.  If Sublandlord fails to deliver
possession of (i) the Temporary Premises to Subtenant on or before the
Commencement Date, or (ii) the Sublease Premises to Subtenant on or before the
Sublease Premises Rent Commencement Date, this Sublease shall not be void or
voidable nor shall Sublandlord be liable to Subtenant for any resulting loss or
damage; provided, however, that Subtenant shall not be liable for any Rent (as
hereinafter defined) until delivery of the Temporary Premises to Subtenant. 
Subtenant covenants that, as a material part of the consideration for this
Sublease, it shall keep and perform each and all of such terms, covenants and
conditions by it to be kept and performed, and that this Sublease is made upon
the condition of such performance.  Subtenant assumes and agrees to perform
Sublandlord’s obligations under the Master Lease during the Sublease Term to the
extent such obligations are applicable to the Temporary Premises and the
Sublease Premises, as applicable, and are not either excluded from incorporation
herein or specifically contradicted or modified herein.  Subtenant shall not
commit or suffer any act or omission that will violate any of the provisions of
the Master Lease incorporated herein.  Notwithstanding anything in this Sublease
to the contrary, Subtenant by execution of this Sublease does not assume any
obligation to (i) pay the Rent and Additional Rent to be paid by Sublandlord
under the Master Lease (except as otherwise expressly provided herein or in any
separate agreement or consent between, inter alia, Subtenant and Master
Landlord), (ii) cure any default of Sublandlord under the Master Lease unless
attributable to Subtenant’s default hereunder, (iii) perform any obligation of
Sublandlord under the Master Lease which arose prior to the Commencement Date
unless attributable to Subtenant’s actions or omissions or expressly required
hereunder, (iv) repair any damage to the Sublease Premises caused by
Sublandlord, (v) remove any alterations or additions installed within the
Sublease Premises by Sublandlord except as expressly provided herein, (vi)
discharge any liens on the Sublease Premises or the Building which arise out of
any work performed, or claimed to be performed, by or at the direction of
Sublandlord (and not at the direction of Subtenant).

 


(D) INSTALLATION OF TENANT’S FURNITURE, EQUIPMENT AND FIXTURES.  AS OF THE
EFFECTIVE DATE, SUBTENANT AND ITS AGENTS, EMPLOYEES, INVITEES, CONSULTANTS AND
CONTRACTORS (COLLECTIVELY “AGENTS”) SHALL HAVE THE RIGHT TO ENTER THE TEMPORARY
PREMISES FOR THE SOLE PURPOSE OF SPACE PLANNING, CONSTRUCTION OF TENANT
IMPROVEMENTS AND INSTALLATION OF FURNITURE, EQUIPMENT AND FURNISHINGS IN THE
TEMPORARY PREMISES, AT SUBTENANT’S SOLE COST (PROVIDED THAT SUBTENANT SHALL
OBTAIN THE CONSENT OF SUBLANDLORD AND MASTER LANDLORD TO ANY ALTERATIONS AS
REQUIRED BY SECTION 6 OF THIS SUBLEASE).  SUBTENANT AND ITS AGENTS SHALL HAVE
THE RIGHT TO ENTER THE SUBLEASE PREMISES, THIRTY (30) DAYS PRIOR TO THE SUBLEASE
PREMISES RENT COMMENCEMENT DATE, FOR THE SOLE

 

--------------------------------------------------------------------------------


 

purpose of space planning, construction of tenant improvements and installation
of furniture, equipment and furnishings in the Sublease Premises, at Subtenant’s
sole cost (provided that Subtenant shall obtain the consent of Sublandlord and
Master Landlord to any Alterations as required by Section 6 of this Sublease). 
Such access shall be subject to all of the terms and conditions of this
Sublease, except that Subtenant shall not be obligated to pay Rent on account
thereof.  Any entry by Subtenant or any of its Agents pursuant to this
Section (d) shall be undertaken at Subtenant’s sole risk.  Subtenant shall
indemnify, defend and hold Sublandlord and Master Landlord harmless from any and
all loss, damage, liability, expense (including reasonable attorneys’ fees and
costs), claim or demand of whatsoever character, direct or consequential,
including, but not limited to, injury to or death of persons, damage to or loss
of property arising out of the exercise by Subtenant of any early entry right
granted hereunder.


 


(E) PARKING.  SUBTENANT SHALL RENT 1.5 PARKING SPACES PER 1,000 RENTABLE SQUARE
FEET (I.E. THIRTY (30) SPACES WHILE SUBTENANT OCCUPIES THE TEMPORARY PREMISES
AND SIXTY-EIGHT (68) SPACES WHILE SUBTENANT OCCUPIES THE SUBLEASE PREMISES).
SUBTENANT SHALL PAY PARKING FEES AT THE PREVAILING RATES FOR THE COMPLEX
(CURRENTLY $225/SPACE/MONTH).  ANY ADDITIONAL PARKING SPACES OFFERED TO
SUBTENANT BY SUBLANDLORD SHALL BE ON TERMS AND CONDITIONS AS REASONABLY
DETERMINED BY SUBLANDLORD, PROVIDED THAT IN NO INSTANCE SHALL SUBTENANT BE
OBLIGATED TO PAY PARKING FEES GREATER THAN THE PREVAILING RATES FOR THE
COMPLEX.  AT ANY TIME WHEN SUBTENANT NOTIFIES SUBLANDLORD THAT IT WISHES
ADDITIONAL PARKING SPACES, SUBLANDLORD MAY PROVIDE SUCH PARKING SPACES IF, AS
AND WHEN AVAILABLE AS DETERMINED IN SUBLANDLORD’S SOLE DISCRETION. ALL PARKING
SPACES SHALL BE UNRESERVED AND OTHERWISE SUBJECT TO THE TERMS AND CONDITIONS OF
THE MASTER LEASE.


 


(F) ACCEPTANCE OF TEMPORARY PREMISES AND SUBLEASE PREMISES.  SUBTENANT AGREES TO
ACCEPT THE TEMPORARY PREMISES IN ITS CURRENT “AS IS” CONDITION AND THE SUBLEASE
PREMISES IN THE CONDITION INCORPORATING THE SUBTENANT IMPROVEMENTS.  ANY
IMPROVEMENTS TO BE MADE TO THE TEMPORARY PREMISES SHALL BE MADE AT THE SOLE COST
OF SUBTENANT AND SHALL BE SUBJECT TO THE PROVISIONS OF THIS SUBLEASE GOVERNING
ALTERATIONS.  IMPROVEMENTS TO BE MADE TO THE SUBLEASE PREMISES ARE DISCUSSED IN
SUBSECTION (K) BELOW.  WITHOUT LIMITING THE FOREGOING, SUBTENANT’S RIGHTS IN THE
TEMPORARY PREMISES AND SUBLEASE PREMISES ARE SUBJECT TO, AND SUBTENANT AGREES TO
COMPLY WITH, ALL LOCAL, STATE AND FEDERAL LAWS, REGULATIONS, CODES AND
ORDINANCES (COLLECTIVELY, “LAWS”) GOVERNING AND REGULATING THE USE AND OCCUPANCY
OF THE SUBLEASE PREMISES, THE TERMS AND CONDITIONS OF THE MASTER LEASE, AND ALL
MATTERS NOW OR HEREAFTER OF RECORD, PROVIDED, NO SUCH MATTERS OF RECORD SHALL
UNREASONABLY INTERFERE WITH SUBTENANT’S USE OF THE SUBLEASE PREMISES FOR THE
PERMITTED USES.  WITHOUT LIMITING THE FOREGOING, SUBTENANT SHALL BE SOLELY
RESPONSIBLE FOR ENSURING THAT THE USE AND STORAGE OF ALL MATERIALS, SOLVENTS,
CHEMICALS OR OTHER ITEMS WITHIN THE TEMPORARY PREMISES AND SUBLEASE PREMISES
SHALL BE UNDERTAKEN IN ACCORDANCE WITH ALL LAWS.  SUBLANDLORD RESERVES THE RIGHT
TO REVIEW AND APPROVE OR MODIFY SUBTENANT’S PLANS FOR STORAGE AND USE OF ANY
SUCH MATERIALS. SUBTENANT ACKNOWLEDGES THAT NEITHER SUBLANDLORD NOR
SUBLANDLORD’S AGENT HAS MADE ANY REPRESENTATION OR WARRANTY AS TO: (I) THE
PRESENT OR FUTURE SUITABILITY OF THE SUBLEASE PREMISES FOR THE CONDUCT OF
SUBTENANT’S BUSINESS; (II) THE PHYSICAL CONDITION OF THE SUBLEASE PREMISES;
(III) THE EXPENSES OF OPERATION OF THE SUBLEASE PREMISES; (IV) THE SAFETY OF THE
SUBLEASE PREMISES, WHETHER FOR THE USE OF SUBTENANT OR ANY OTHER PERSON,
INCLUDING SUBTENANT’S AGENTS; (V) THE COMPLIANCE OF THE SUBLEASE PREMISES WITH
APPLICABLE LAWS; OR (VI) ANY OTHER MATTER OR THING AFFECTING OR RELATED TO THE
SUBLEASE PREMISES.

 

--------------------------------------------------------------------------------


 

Subtenant acknowledges that no rights, easements or licenses are acquired by
Subtenant by implication or otherwise except as expressly set forth herein. 
Subtenant has inspected or will inspect, prior to delivery of possession of the
Sublease Premises, the Sublease Premises and become thoroughly acquainted with
their condition.  Subtenant acknowledges that the taking of possession of the
Sublease Premises by Subtenant will be conclusive evidence that the Sublease
Premises were in good and satisfactory condition at the time such possession was
taken (except for punch list and other matters which reasonably could not have
been discovered by Subtenant).  Subtenant further agrees that, in the event
Subtenant is permitted to and in fact assigns this Sublease or sub-subleases all
or any portion of the Sublease Premises, Subtenant will indemnify and defend
Sublandlord (in accordance with Section 7(a) hereof) for, from and against any
matters which arise as a result of Subtenant’s failure to disclose any relevant
information about the Building or the Sublease Premises known to Subtenant to
any sub-sublessee or assignee of Subtenant.  Subtenant will comply with all Laws
relating to the use or occupancy of the Sublease Premises and to the Common
Areas (other than those requiring structural alterations, except as required as
a result of Subtenant’s Alterations), including, without limitation, making
non-structural alterations or providing auxiliary aids and services to the
Sublease Premises as required by the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq. (the “ADA”) to the extent such alterations, aids or
services (x) are required by Subtenant’s particular use or occupancy of the
Sublease Premises, (y) are required for any reason as the result of the
non-compliance of the Sublease Premises (other than the Shell Building Work and
the Common Areas, as such terms are defined in the Master Lease) with any
revisions or amendments to the ADA which become effective after the Commencement
Date or (z) are due to any alterations or improvements installed by Subtenant in
the Sublease Premises (including any resulting ADA compliance requirements in
the Common Areas).  Subtenant further agrees that all telephone and other
communication installation and use requirements will be compatible with the
Building and that Subtenant will be solely responsible for all of its telephone
and communication installation and usage costs.

 


(G) REMOVAL OF PERSONAL PROPERTY.  ALL ARTICLES OF PERSONAL PROPERTY, MACHINERY
AND EQUIPMENT, OWNED OR INSTALLED BY SUBTENANT AT ITS EXPENSE IN THE TEMPORARY
PREMISES OR SUBLEASE PREMISES WILL BE AND SHALL REMAIN THE PROPERTY OF SUBTENANT
AND MAY BE REMOVED BY SUBTENANT AT ANY TIME, PROVIDED THAT SUBTENANT, AT ITS
EXPENSE, SHALL REPAIR ANY DAMAGE TO THE SUBLEASE PREMISES CAUSED BY SUCH REMOVAL
OR BY THE ORIGINAL INSTALLATION.  SUBLANDLORD MAY ELECT TO REQUIRE SUBTENANT TO
REMOVE ALL OR ANY PART OF SUBTENANT’S PERSONAL PROPERTY AT THE EXPIRATION OF THE
SUBLEASE TERM OR SOONER TERMINATION OF THIS SUBLEASE, IN WHICH EVENT THE REMOVAL
WILL BE DONE AT SUBTENANT’S EXPENSE AND SUBTENANT, PRIOR TO THE END OF THE
SUBLEASE TERM OR UPON SOONER TERMINATION OF THIS SUBLEASE, WILL REPAIR ANY
DAMAGE TO THE SUBLEASE PREMISES CAUSED BY ITS REMOVAL.  SUBLANDLORD MAY ELECT TO
REQUIRE SUBTENANT TO REMOVE ALL OR ANY PART OF SUBTENANT’S PERSONAL PROPERTY
FROM THE TEMPORARY PREMISES, IN WHICH EVENT THE REMOVAL WILL BE DONE AT
SUBTENANT’S EXPENSE, WITHIN THREE (3) BUSINESS DAYS AFTER THE DELIVERY OF THE
SUBLEASE PREMISES OR UPON SOONER TERMINATION OF THIS SUBLEASE, AND SUBTENANT
WILL REPAIR ANY DAMAGE TO THE SUBLEASE PREMISES CAUSED BY ITS REMOVAL. 
NOTWITHSTANDING ANYTHING IN THIS SUBLEASE TO THE CONTRARY, EXCEPT FOR
SUBTENANT’S PERSONAL PROPERTY, SUBTENANT SHALL HAVE NO OBLIGATION TO REMOVE ANY
OF THE SUBTENANT IMPROVEMENTS (AS DEFINED IN SUBPARAGRAPH (K) BELOW) OR THE
TEMPORARY PREMISES IMPROVEMENTS (AS DEFINED IN SUBPARAGRAPH (M) BELOW) FROM THE
SUBLEASE PREMISES OR THE TEMPORARY PREMISES, AS THE CASE MAY BE, UNLESS SUCH
IMPROVEMENTS WERE IDENTIFIED FOR

 

--------------------------------------------------------------------------------


 

removal by written notice from Sublandlord or Master Landlord prior to the
installation of the same.


 


(H) HOLDING OVER.  IF SUBTENANT HOLDS OVER AFTER THE EXPIRATION OF THE SUBLEASE
TERM OR EARLIER TERMINATION OF THIS SUBLEASE, WITH OR WITHOUT THE EXPRESS OR
IMPLIED CONSENT OF SUBLANDLORD, THEN SUBTENANT WILL BECOME AND BE ONLY A TENANT
AT SUFFERANCE AT A PER DIEM FIXED RENT EQUAL TO (I) DURING SUCH PERIOD OF TIME
THAT THE MASTER LEASE REMAINS IN EFFECT, ONE HUNDRED AND FIFTY PERCENT (150%) OF
THE FIXED RENT PAYABLE BY SUBTENANT TO SUBLANDLORD UNDER THIS SUBLEASE
IMMEDIATELY PRIOR TO SUCH EXPIRATION OR TERMINATION OF THE SUBLEASE; OR (II)
DURING SUCH PERIOD OF TIME THAT THE MASTER LEASE HAS FOR ANY REASON WHATSOEVER
BEEN TERMINATED, EXPIRED OR OTHERWISE CANCELLED, ONE HUNDRED AND FIFTY PERCENT
(150%) OF THE FIXED RENT PAYABLE BY SUBLANDLORD AND ALLOCABLE TO THE SUBLEASE
PREMISES UNDER THE MASTER LEASE IMMEDIATELY PRIOR TO SUCH EXPIRATION OR
TERMINATION, AND OTHERWISE UPON THE TERMS, COVENANTS AND CONDITIONS HEREIN
SPECIFIED.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED HEREIN,
(A) SUBLANDLORD EXPRESSLY RESERVES THE RIGHT TO REQUIRE SUBTENANT TO SURRENDER
POSSESSION OF THE SUBLEASE PREMISES UPON THE EXPIRATION OF SUBLEASE TERM OR UPON
THE EARLIER TERMINATION OF THIS SUBLEASE AND THE RIGHT TO ASSERT ANY REMEDY AT
LAW OR IN EQUITY TO EVICT SUBTENANT AND/OR COLLECT DAMAGES IN CONNECTION WITH
ANY HOLDING OVER, AND (B) SUBTENANT WILL INDEMNIFY, DEFEND AND HOLD SUBLANDLORD
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, DEMANDS, ACTIONS,
LOSSES, DAMAGES, OBLIGATIONS, COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES (INCLUDING THE ALLOCATED COSTS OF SUBLANDLORD’S IN-HOUSE
ATTORNEYS) INCURRED OR SUFFERED BY SUBLANDLORD BY REASON OF SUBTENANT’S FAILURE
TO SURRENDER THE SUBLEASE PREMISES ON THE EXPIRATION OF THE SUBLEASE TERM OR
EARLIER TERMINATION OF THIS SUBLEASE.


 


(I) EXTENSION OPTION.  SUBLANDLORD HEREBY GRANTS TO SUBTENANT THE OPTION TO
EXTEND THE SUBLEASE TERM FOR ONE (1) ADDITIONAL TERM OF FORTY EIGHT (48) MONTHS,
EXPIRING ON APRIL 30, 2015, OR ON SUCH EARLIER DATE UPON WHICH SAID TERM MAY
EXPIRE OR BE CANCELLED OR TERMINATED PURSUANT TO ANY OF THE PROVISIONS OF THIS
SUBLEASE (THE “EXTENSION TERM”), UPON AND SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


 


(I)                                     THE EXTENSION TERM SHALL COMMENCE ON THE
DAY NEXT SUCCEEDING THE EXPIRATION DATE OF THE INITIAL SUBLEASE TERM.


 


(II)                                  SUBTENANT SHALL EXERCISE SUCH OPTION AS TO
THE EXTENSION TERM BY GIVING WRITTEN NOTICE OF EXERCISE OF THE OPTION (THE
“EXTENSION NOTICE”) TO SUBLANDLORD AT LEAST TWELVE (12) MONTHS BUT NO MORE THAN
EIGHTEEN (18) MONTHS BEFORE THE FIRST DAY OF THE EXTENSION TERM, TIME BEING OF
THE ESSENCE.


 


(III)                               UPON THE DATE OF DELIVERY OF THE EXTENSION
NOTICE AND ON THE EXPIRATION DATE OF THE INITIAL SUBLEASE TERM, NO EVENT OF
DEFAULT BY SUBTENANT SHALL EXIST.


 


(IV)                              IF SUBTENANT ELECTS TO EXTEND THE SUBLEASE
TERM FOR THE EXTENSION TERM, ALL THE PROVISIONS OF THIS SUBLEASE SHALL BE
APPLICABLE DURING SUCH EXTENSION TERM EXCEPT THAT:


 

(1)                                  SUBTENANT SHALL HAVE NO FURTHER RIGHT TO
EXTEND THE SUBLEASE TERM BEYOND THE EXPIRATION OF THE EXTENSION TERM;

 

--------------------------------------------------------------------------------


 

(2)                                  EFFECTIVE AS OF THE COMMENCEMENT OF THE
EXTENSION TERM, THE FIXED RENT IN EFFECT SHALL BE THE FAIR MARKET RENTAL FOR THE
FULLY BUILT-OUT SUBLEASE PREMISES FOR THE EXTENSION TERM (INCLUDING ANNUAL
INCREASES THEREIN), AS DETERMINED BY SUBLANDLORD IN GOOD FAITH; PROVIDED THAT
SUCH FAIR MARKET RENTAL FOR THE EXTENSION TERM SHALL NOT BE LESS THAN [**]
DOLLARS ($[**]) PER RENTABLE SQUARE FOOT ON A TRIPLE NET BASIS; PROVIDED,
FURTHER, IF SUBTENANT SHALL DISAGREE WITH SUBLANDLORD’S DETERMINATION OF THE
FAIR MARKET RENTAL, THEN THE SAME SHALL BE DETERMINED PURSUANT TO EXHIBIT Y
ATTACHED HERETO.

 

If Subtenant timely exercises the aforesaid extension option as provided herein,
“Sublease Term” shall be deemed to mean the initial Sublease Term plus the
Extension Term and the “Expiration Date” shall be deemed to mean the final day
of the Extension Term.

 


(J) RIGHT OF FIRST OFFER.  SUBLANDLORD HEREBY GRANTS SUBTENANT A CONTINUING
RIGHT OF FIRST OFFER TO LEASE ANY UNOCCUPIED SPACE WITHIN THE FIRST FLOOR OF THE
BUILDING THAT IS CURRENTLY AVAILABLE OR LATER BECOMES AVAILABLE DURING THE
SUBLEASE TERM (THE “RIGHT OF FIRST OFFER”).  SUBTENANT SHALL HAVE FIVE (5) DAYS
AFTER RECEIPT OF SUBLANDLORD’S WRITTEN NOTICE THAT SUBLANDLORD IS MARKETING SUCH
SPACE IN WHICH TO EXERCISE THE RIGHT OF FIRST OFFER UPON ANY SUCH VACANT SPACE
UPON THE TERMS AND CONDITIONS OFFERED BY SUBLANDLORD, WHICH SHALL BE CONSISTENT
WITH TERMS AND CONDITIONS OFFERED BY SUBLANDLORD FOR OTHER SPACE IN THE
BUILDING.  IN THE EVENT SUBTENANT DOES NOT EXERCISE ITS RIGHT OF FIRST OFFER
THEN SUBLANDLORD MAY SUBLEASE SUCH SPACE WITHOUT RECOURSE BY SUBTENANT.


 


(K) SUBTENANT IMPROVEMENTS TO SUBLEASE PREMISES.  PROVISIONS REGARDING THE
INITIAL TENANT IMPROVEMENTS TO BE INSTALLED AND CONSTRUCTED BY SUBLANDLORD UPON
THE SUBLEASE PREMISES AND THE ALLOWANCE FOR INITIAL TENANT IMPROVEMENTS TO BE
PAID BY SUBLANDLORD ARE ATTACHED AS EXHIBIT TI (THE “SUBTENANT IMPROVEMENTS”). 
SUBJECT TO EXHIBIT TI, SUBTENANT SHALL SUBMIT FOR SUBLANDLORD’S APPROVAL (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) AND FOR MASTER LANDLORD’S APPROVAL,
IF REQUIRED BY THE MASTER LEASE, THE PRELIMINARY PLANS AND THEREAFTER THE FINAL
PLANS AND SPECIFICATIONS FOR THE SUBTENANT IMPROVEMENTS.  SUBLANDLORD
CONSTRUCTION OF THE SUBTENANT IMPROVEMENTS SHALL OTHERWISE COMPLY WITH THE TERMS
AND CONDITIONS OF SECTION 3.3 OF THE MASTER LEASE, INCLUDING, BUT NOT LIMITED
TO, SUBTENANT’S OBLIGATION TO REMOVE SUCH SUBTENANT IMPROVEMENTS IF REQUIRED BY
MASTER LANDLORD IN ACCORDANCE THEREWITH; PROVIDED, HOWEVER, SUBTENANT SHALL HAVE
NO OBLIGATION TO REMOVE SUBTENANT IMPROVEMENTS UNLESS THE SAME WERE IDENTIFIED
FOR REMOVAL AT THE TIME MASTER LANDLORD GAVE ITS CONSENT THERETO.  ALL PERMANENT
PORTIONS OF THE SUBTENANT IMPROVEMENTS INSTALLED IN THE SUBLEASE PREMISES,
INCLUDING ALL FIXTURES AND CABINET WORK, IF ANY, WILL BE AND SHALL REMAIN THE
PROPERTY OF SUBLANDLORD.


 


(L) REMEASUREMENT. SUBLANDLORD AND SUBTENANT ACKNOWLEDGE THAT THE ACTUAL
RENTABLE SQUARE FOOTAGE OF THE SUBLEASE PREMISES MAY, UPON COMPLETION OF
CONSTRUCTION OF THE SUBTENANT IMPROVEMENTS, BE DIFFERENT THAN THE ESTIMATES SET
FORTH IN ARTICLE I HEREOF.  ACCORDINGLY, AFTER COMPLETION OF CONSTRUCTION OF THE
SUBTENANT IMPROVEMENTS, SUBLANDLORD WILL NOTIFY SUBTENANT OF THE ACTUAL RENTABLE
SQUARE FOOTAGE OF THE SUBLEASE PREMISES AND THE RENTABLE SQUARE FOOTAGE OF
BUILDING, WHICH SHALL BE MEASURED IN ACCORDANCE WITH THE ANSI/BOMA 265.1-1996
STANDARD METHOD FOR MEASURING BUILDING RENTABLE AREA, APPROVED JUNE 7, 1996.  IF
NECESSARY, SUBLANDLORD AND SUBTENANT WILL EXECUTE AN AMENDMENT TO THIS SUBLEASE
MODIFYING THE DEFINITIONS OF SUBLEASE PREMISES, MASTER PREMISES,

 

--------------------------------------------------------------------------------


 

Subtenant’s Share, the amount of the Security Deposit, and such other terms and
provisions, if any, of this Sublease as may be necessary to reflect such actual
measurements.


 


(M) SUBTENANT IMPROVEMENTS TO TEMPORARY PREMISES.  THE INITIAL TENANT
IMPROVEMENTS UPON THE TEMPORARY PREMISES (“TEMPORARY PREMISES IMPROVEMENTS”)
SHALL BE CONSTRUCTED BY SUBLANDLORD AT SUBTENANT’S SOLE COST AND EXPENSE AND
SHALL BE SUBJECT TO MASTER LANDLORD’S APPROVAL THEREOF, PROVIDED, HOWEVER, THAT
SUBLANDLORD HAS AGREED TO PAY FOR THE ELECTRICAL INSTALLATION (EXCLUSIVE OF
TELECOMMUNICATION AND DATA CABLING) AT THE TEMPORARY PREMISES.  SUBTENANT AND
SUBLANDLORD HAVE AGREED UPON AND HAVE SUBMITTED FOR MASTER LANDLORD’S APPROVAL,
TO THE EXTENT REQUIRED BY THE MASTER LEASE, THE FINAL PLANS AND SPECIFICATIONS
FOR THE TEMPORARY PREMISES IMPROVEMENTS.  SUBLANDLORD’S CONSTRUCTION OF THE
TEMPORARY PREMISES IMPROVEMENTS SHALL OTHERWISE COMPLY WITH THE TERMS AND
CONDITIONS OF SECTION 3.3 OF THE MASTER LEASE, INCLUDING, BUT NOT LIMITED TO,
SUBTENANT’S OBLIGATION TO REMOVE SUCH TEMPORARY PREMISES IMPROVEMENTS IF
REQUIRED BY MASTER LANDLORD IN ACCORDANCE THEREWITH; PROVIDED, HOWEVER,
SUBTENANT SHALL HAVE NO OBLIGATION TO REMOVE SUBTENANT IMPROVEMENTS UNLESS THE
SAME WERE IDENTIFIED FOR REMOVAL AT THE TIME MASTER LANDLORD GAVE ITS CONSENT
THERETO.  ALL PERMANENT PORTIONS OF THE TEMPORARY PREMISES IMPROVEMENTS
INSTALLED IN THE TEMPORARY PREMISES, INCLUDING ALL FIXTURES AND CABINET WORK, IF
ANY, WILL BE AND SHALL REMAIN THE PROPERTY OF SUBLANDLORD.


 


2.               SUBLEASE SUBJECT TO MASTER LEASE.


 


(A) INCLUSIONS.  THIS SUBLEASE IS SUBJECT AND SUBORDINATE TO THE MASTER LEASE. 
ALL OF THE TERMS, CONDITIONS AND COVENANTS OF THE MASTER LEASE ARE HEREBY
INCORPORATED INTO THIS SUBLEASE BY REFERENCE, EXCEPT AS EXCLUDED IN SECTION 2(B)
HEREIN; PROVIDED, HOWEVER, AS BETWEEN THE SUBLANDLORD AND SUBTENANT THE TERMS,
CONDITIONS AND COVENANTS OF THIS SUBLEASE SHALL BE CONTROLLING WHENEVER THE
TERMS, CONDITIONS AND COVENANTS OF THE MASTER LEASE ARE CONTRADICTORY TO OR
INCONSISTENT WITH TERMS, CONDITIONS AND COVENANTS HEREOF, PROVIDED THAT ANY
ACTION OR INACTION PURSUANT TO SUCH INCONSISTENT TERM, CONDITION OR COVENANT
DOES NOT CAUSE A DEFAULT UNDER THE MASTER LEASE.  SUBTENANT SHALL BE SUBJECT TO,
BOUND BY AND COMPLY WITH ALL OF SAID INCLUDED TERMS, CONDITIONS AND COVENANTS OF
THE MASTER LEASE WITH RESPECT TO THE SUBLEASE PREMISES FOR THE SUBLEASE TERM
HEREIN FOR THE BENEFIT OF BOTH SUBLANDLORD AND MASTER LANDLORD, IT BEING
UNDERSTOOD AND AGREED THAT WHEREVER IN THE MASTER LEASE THE WORD “TENANT”
APPEARS, FOR THE PURPOSES OF THIS SUBLEASE, THE WORD “SUBTENANT” SHALL BE
SUBSTITUTED, AND WHEREVER THE WORD “LANDLORD” APPEARS, FOR THE PURPOSES OF THIS
SUBLEASE, THE WORD “SUBLANDLORD” SHALL BE SUBSTITUTED, AND WHEREVER THE WORD
“PREMISES” APPEARS, FOR THE PURPOSES OF THIS SUBLEASE, THE WORDS “SUBLEASE
PREMISES OR TEMPORARY PREMISES, AS THE CASE MAY BE” SHALL BE SUBSTITUTED, AND
WHEREVER THE WORD “TERM” APPEARS, FOR THE PURPOSES OF THIS SUBLEASE, THE WORDS
“SUBLEASE TERM” SHALL BE SUBSTITUTED; AND THAT UPON THE BREACH OF ANY OF SAID
TERMS, CONDITIONS OR COVENANTS OF THE MASTER LEASE BY SUBTENANT OR UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT BY SUBTENANT, SUBLANDLORD MAY EXERCISE ANY AND
ALL RIGHTS AND REMEDIES GRANTED TO MASTER LANDLORD BY THE MASTER LEASE.  IN THE
EVENT OF ANY CONFLICT BETWEEN THIS SUBLEASE AND THE MASTER LEASE, THE TERMS OF
THIS SUBLEASE SHALL CONTROL BETWEEN SUBLANDLORD AND SUBTENANT.  IT IS FURTHER
UNDERSTOOD AND AGREED THAT SUBLANDLORD HAS NO DUTY OR OBLIGATION TO SUBTENANT
UNDER THE AFORESAID SECTIONS OF THE MASTER LEASE OTHER THAN TO PERFORM THE
OBLIGATIONS OF SUBLANDLORD AS TENANT UNDER THE MASTER LEASE DURING THE SUBLEASE
TERM.  WHENEVER THE PROVISIONS OF THE MASTER LEASE INCORPORATED AS PROVISIONS OF
THIS SUBLEASE REQUIRE THE WRITTEN CONSENT OF MASTER LANDLORD,

 

--------------------------------------------------------------------------------


 

said provisions shall be construed to require the written consent of both Master
Landlord and Sublandlord.  Subtenant hereby acknowledges that it has read and is
familiar with all the terms of the Master Lease, and agrees that this Sublease
is subordinate and subject to the Master Lease.


 


(B) EXCLUSIONS.  THE TERMS AND PROVISIONS OF THE FOLLOWING SECTIONS AND EXHIBITS
OF THE MASTER LEASE ARE NOT INCORPORATED INTO THIS SUBLEASE:  ANY REDACTED
PROVISIONS OF THE MASTER LEASE; ARTICLE I IN ITS ENTIRETY (I.E. ALL
SUBSECTIONS); THE PORTION OF SECTION 2.1 GOVERNING PARKING SPACES; SECTIONS 2.2,
2.3, 3.1, 3.2, 3.4 AND 3.5 IN THEIR ENTIRETY (I.E. ALL SUBSECTIONS);
SUBSECTION 4.1(A) AND 4.1(B); SECTIONS 4.2 (EXCEPT TO THE EXTENT NECESSARY TO
GIVE MEANING TO SUBTENANT’S OBLIGATIONS UNDER PARAGRAPH 3 OF THIS SUBLEASE) AND
4.3; SUBSECTIONS 5.1.6. 5.1.7 (THIS EXCLUSION SHALL NOT AFFECT MASTER LANDLORD’S
RIGHT TO ENTER THE TEMPORARY PREMISES AND THE SUBLEASE PREMISES PURSUANT TO SAID
SUBSECTION 5.1.7), 5.1.8, 5.1.10, 5.1.11, 5.1.12, 5.1.15; SUBSECTION 5.2.1
(EXCEPT TO THE EXTENT NECESSARY TO GIVE MEANING TO PARAGRAPH 5 OF THIS
SUBLEASE); SECTIONS 7.1 (EXCEPT TO THE EXTENT NECESSARY TO GIVE MEANING TO
PARAGRAPH 12 OF THIS SUBLEASE), 10.1, 10.3, 10.5, 10.8, 10.11, 10.12, 10.14
(EXPECT TO THE EXTENT NECESSARY TO GIVE MEANING TO SUBPARAGRAPH 1(E) OF THIS
SUBLEASE) AND 10.17; EXHIBITS A, A-1, A-2, A-3, B, B-1, E AND F; THE FIRST
AMENDMENT TO LEASE, THE SECOND AMENDMENT TO LEASE AND THE THIRD AMENDMENT TO
LEASE. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, SUBTENANT SHALL COMPLY
WITH THE PTDM APPROVAL REQUIREMENTS AS SET FORTH IN SECTION 3.1.4 OF THE MASTER
LEASE.


 


(C) TIME FOR NOTICE.  EXCEPT FOR THE TIME LIMITS FOR NOTICE, DEMANDS,
PERFORMANCE OR EXERCISE OF RIGHTS SPECIFIED IN THIS SUBLEASE WHICH SHALL NOT BE
ALTERED BY THIS SECTION 2(C), INCLUDING WITHOUT LIMITATION THE TIME FRAMES SET
FORTH IN SECTIONS 11 AND 11 HEREOF, THE TIME LIMITS PROVIDED FOR IN THE MASTER
LEASE FOR THE GIVING OF NOTICE, MAKING OF DEMANDS, PERFORMANCE OF ANY ACT,
CONDITION OR COVENANT, OR THE EXERCISE OF ANY RIGHT, REMEDY OR OPTION, ARE
AMENDED FOR THE PURPOSES OF THIS SUBLEASE BY LENGTHENING OR SHORTENING THE SAME
IN EACH INSTANCE BY FIVE (5) DAYS, AS APPROPRIATE, SO THAT NOTICES MAY BE GIVEN,
DEMANDS MADE, OR ANY ACT, CONDITION OR COVENANT PERFORMED, OR ANY RIGHT, REMEDY
OR OPTION HEREUNDER EXERCISED, BY SUBLANDLORD OR SUBTENANT, AS THE CASE MAY BE,
WITHIN THE TIME LIMIT RELATING THERETO CONTAINED IN THE MASTER LEASE.  IF THE
MASTER LEASE ALLOWS ONLY SEVEN (7) DAYS OR LESS FOR SUBLANDLORD TO PERFORM ANY
ACT, OR TO UNDERTAKE TO PERFORM SUCH ACT, OR TO CORRECT ANY FAILURE RELATING TO
THE SUBLEASE PREMISES OR THIS SUBLEASE, THEN SUBTENANT SHALL NEVERTHELESS BE
ALLOWED THREE (3) DAYS TO PERFORM SUCH ACT, UNDERTAKE SUCH ACT AND/OR CORRECT
SUCH FAILURE.  IN THE EVENT OF A CONFLICT BETWEEN THE TIME FRAME SET FORTH
ELSEWHERE IN THIS SUBLEASE AND THE TIME FRAME SPECIFIED IN THE MASTER LEASE AS
MODIFIED BY THIS SECTION 2(C), THE TIME FRAME SET FORTH ELSEWHERE IN THIS
SUBLEASE SHALL CONTROL.


 


(D) MASTER LANDLORD’S OBLIGATIONS.  IT SHALL REMAIN THE OBLIGATION OF MASTER
LANDLORD TO PROVIDE ALL SERVICES TO BE PROVIDED BY MASTER LANDLORD UNDER THE
TERMS OF THE MASTER LEASE AND TO SATISFY ALL OBLIGATIONS AND COVENANTS OF MASTER
LANDLORD MADE IN THE MASTER LEASE.  SUBTENANT ACKNOWLEDGES THAT SUBLANDLORD
SHALL BE UNDER NO OBLIGATION TO PROVIDE ANY SUCH SERVICES OR SATISFY ANY SUCH
OBLIGATIONS OR COVENANTS; PROVIDED, HOWEVER, SUBLANDLORD, UPON WRITTEN NOTICE BY
SUBTENANT, SHALL USE REASONABLE EFFORTS TO ENFORCE ALL OBLIGATIONS OF MASTER
LANDLORD UNDER THE MASTER LEASE WITHOUT ANY OBLIGATION OF SUBLANDLORD TO INCUR
ANY COSTS OR BRING ANY LEGAL ACTION AGAINST MASTER LANDLORD.

 

--------------------------------------------------------------------------------


 


(E) RULES AND PROCEDURES.  SUBTENANT ACKNOWLEDGES AND AGREES THAT OTHER
SUBTENANTS OF SUBLANDLORD ARE OCCUPYING OR MAY IN THE FUTURE OCCUPY OTHER
PORTIONS OF THE MASTER PREMISES.  IN ADDITION TO THE RULES AND REGULATIONS OF
THE MASTER LEASE, SUBTENANT’S USE OF THE SUBLEASE PREMISES AND ACCESS TO AND USE
OF THE COMMON AREAS AND ANY OTHER SERVICES IN CONNECTION WITH THE SUBLEASE
PREMISES OR THIS SUBLEASE SHALL BE SUBJECT TO SUCH ADDITIONAL RULES AND
PROCEDURES REASONABLY PROMULGATED BY SUBLANDLORD AND DELIVERED TO SUBTENANT FROM
TIME TO TIME.  SUBTENANT’S COMPLIANCE WITH SUCH RULES AND PROCEDURES CONSTITUTES
A MATERIAL INDUCEMENT TO SUBLANDLORD’S WILLINGNESS TO ENTER INTO THIS SUBLEASE;
ANY VIOLATION THEREOF SHALL CONSTITUTE A MATERIAL BREACH OF THIS SUBLEASE.


 


(F) TERMINATION OF MASTER LEASE.  IF THE MASTER LEASE TERMINATES WITH RESPECT TO
THE SUBLEASE PREMISES, PRIOR TO THE EXPIRATION OR EARLIER TERMINATION OF THIS
SUBLEASE, THIS SUBLEASE SHALL CONCURRENTLY TERMINATE, UNLESS THIS SUBLEASE
BECOMES A DIRECT LEASE OF THE BUILDING BETWEEN MASTER LANDLORD AND SUBTENANT AS
PROVIDED IN THE MASTER LANDLORD’S CONSENT OR UNLESS MASTER LANDLORD AND
SUBTENANT AGREE TO DEEM THIS SUBLEASE TO BE A DIRECT LEASE OF THE SUBLEASE
PREMISES BETWEEN MASTER LANDLORD AND SUBTENANT; PROVIDED THAT AS A CONDITION TO
SUCH DIRECT LEASE, SUBLANDLORD SHALL BE RELEASED FROM ALL LIABILITIES AND
OBLIGATIONS UNDER THIS SUBLEASE ARISING FROM AND AFTER THE DATE THAT THE MASTER
LEASE TERMINATED WITH RESPECT TO THE SUBLEASE PREMISES.


 


(G) CONSENT OR APPROVAL OF MASTER LANDLORD.  ALL REFERENCES IN THIS SUBLEASE
(WHETHER IN THE TEXT ITSELF OR BY INCORPORATION FROM THE MASTER LEASE) TO THE
CONSENT OR APPROVAL OF MASTER LANDLORD OR SUBLANDLORD SHALL MEAN THE WRITTEN
CONSENT OR APPROVAL OF MASTER LANDLORD OR SUBLANDLORD, AS THE CASE MAY BE.  IF
ANY REQUEST OR DEMAND IS MADE BY MASTER LANDLORD (WHETHER REQUIRING AN ACT,
RESTRAINT OR PAYMENT) DIRECTLY TO SUBTENANT PURSUANT TO THE MASTER LEASE IN
RESPECT OF A CORRESPONDING OBLIGATION UNDER THE MASTER LEASE, THEN SUCH REQUEST
OR DEMAND SHALL BE HONORED AND PERFORMED OR ADHERED TO AS IF THE REQUEST OR
DEMAND WAS MADE DIRECTLY BY SUBLANDLORD.  IN ALL PROVISIONS OF THIS SUBLEASE
REQUIRING THE SATISFACTORY APPROVAL OR CONSENT OF SUBLANDLORD, SUBTENANT FIRST
SHALL BE REQUIRED TO OBTAIN THE APPROVAL OR CONSENT OF SUBLANDLORD AND THEN, IF
SUBLANDLORD UNDER SIMILAR CIRCUMSTANCES WOULD BE REQUIRED UNDER THE TERMS OF THE
MASTER LEASE, TO OBTAIN THE LIKE APPROVAL OR CONSENT OF MASTER LANDLORD,
SUBLANDLORD SHALL FORWARD TO MASTER LANDLORD SUCH REQUESTS AS SUBTENANT MAY
SUBMIT FOR APPROVAL OR CONSENT FROM MASTER LANDLORD.  IN THE CASE OF A TIME
SENSITIVE MATTER, SUBTENANT MAY SUBMIT THE REQUEST FOR APPROVAL OR CONSENT
SIMULTANEOUSLY TO MASTER LANDLORD AND SUBLANDLORD.  WHENEVER, PURSUANT TO THIS
SUBLEASE, MASTER LANDLORD OR SUBLANDLORD’S CONSENT OR APPROVAL, OR THE REVIEW OR
CONSIDERATION BY MASTER LANDLORD OR SUBLANDLORD OF ANY MATTER, IS PERMITTED,
SOLICITED OR REQUIRED PRIOR TO OR IN CONNECTION WITH ANY ACTIVITY PLANNED OR
UNDERTAKEN ON BEHALF OF SUBTENANT (INCLUDING, WITHOUT LIMITATION, MASTER
LANDLORD’S CONSENT TO THIS SUBLEASE), SUBTENANT SHALL REIMBURSE MASTER LANDLORD
AND SUBLANDLORD FOR ALL REASONABLE EXPENSES (INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF ATTORNEYS AND OTHER PROFESSIONAL
CONSULTANTS) INCURRED BY MASTER LANDLORD AND SUBLANDLORD, AS THE CASE MAY BE, IN
CONNECTION WITH SUCH CONSIDERATION, REVIEW, CONSENT OR APPROVAL.  SUCH
REIMBURSEMENT SHALL BE MADE BY SUBTENANT WITHIN TWENTY (20) DAYS AFTER WRITTEN
DEMAND.  EXPENSES INCURRED BY SUBLANDLORD SHALL BE DEEMED TO INCLUDE ANY
EXPENSES OR FEES PAYABLE TO MASTER LANDLORD UNDER THE MASTER LEASE.

 

--------------------------------------------------------------------------------


 


(H) REPRESENTATIONS OF SUBLANDLORD.  SUBLANDLORD REPRESENTS TO SUBTENANT THAT A
TRUE AND CORRECT COPY OF THE MASTER LEASE, REDACTED TO EXPUNGE CERTAIN
CONFIDENTIAL ECONOMIC INFORMATION, IS ATTACHED HERETO AS EXHIBIT A, THAT THE
MASTER LEASE IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN AMENDED, AND THAT, TO
SUBLANDLORD’S KNOWLEDGE, NO DEFAULT EXISTS ON THE PART OF SUBLANDLORD OR MASTER
LANDLORD UNDER THE MASTER LEASE.  AS LONG AS NO EVENT OF DEFAULT BY SUBTENANT
EXISTS HEREUNDER, SUBLANDLORD (I) SHALL CONTINUE TO PERFORM THE OBLIGATIONS OF
TENANT UNDER THE MASTER LEASE WHICH ARE NOT INCORPORATED HEREIN, INCLUDING THE
OBLIGATION OF SUBLANDLORD TO PAY RENT TO MASTER LANDLORD IN ACCORDANCE WITH THE
PROVISIONS OF THE MASTER LEASE AND (II) AGREES NOT TO VOLUNTARILY TERMINATE,
CANCEL OR SURRENDER THE MASTER LEASE WITH RESPECT TO THE SUBLEASE PREMISES
DURING THE SUBLEASE TERM, OR MODIFYING THE MASTER LEASE IN ANY WAY WHICH WOULD
MATERIALLY INTERFERE WITH SUBTENANT’S RIGHTS HEREUNDER, SUBJECT, HOWEVER TO ANY
TERMINATION OF THE MASTER LEASE WITHOUT THE FAULT OF THE SUBLANDLORD.  AS OF THE
EXECUTION DATE OF THIS SUBLEASE, SUBLANDLORD REPRESENTS AND WARRANTS THAT (I) IT
HAS RECEIVED NO NOTICE OF DEFAULT FROM MASTER LANDLORD UNDER THE MASTER LEASE;
(II) THERE IS NO EVENT OR CIRCUMSTANCE THAT, WITH THE GIVING OF NOTICE OR THE
PASSAGE OF TIME WOULD CONSTITUTE A DEFAULT UNDER THE MASTER LEASE; AND (III) IT
HAS PAID ALL ANNUAL FIXED RENT AND ADDITIONAL RENT, TO THE EXTENT DUE AND
PAYABLE, PURSUANT TO THE MASTER LEASE.  SUBLANDLORD REPRESENTS THAT SUBLANDLORD
HAS NOT GRANTED ANY (Y)EXISTING RIGHTS OF FIRST OFFER OR REFUSAL HELD BY THIRD
PARTIES WITH RESPECT TO THE TEMPORARY PREMISES OR THE SUBLEASE PREMISES OR (Z)
OTHER SUBLEASE OR OTHER OCCUPANCY ARRANGEMENT WITH RESPECT TO THE TEMPORARY
PREMISES OR THE SUBLEASE PREMISES.


 


(I) SUBLANDLORD OBLIGATIONS.  SUBLANDLORD SHALL BE RESPONSIBLE FOR THE FOLLOWING
(COLLECTIVELY, “SUBLANDLORD SERVICES”):


 


(I)                                     STAFF THE LOADING DOCK TO RECEIVE
DELIVERIES AND COORDINATE SHIPPING.


 


(II)                                  PROVIDE FOR PERSONNEL TO BE STATIONED AT
THE FRONT DESK OF THE BUILDING DURING NORMAL BUSINESS HOURS OF 7 AM TO 7 PM AND
ACCESS TO THE BUILDING TO BE ONLY BY CARD ACCESS AT ALL OTHER TIMES. 
SUBLANDLORD SHALL NOT PROVIDE SPECIFIC SECURITY TO THE SUBLEASE PREMISES OR
TEMPORARY PREMISES AS APPLICABLE AND SUCH SECURITY SHALL BE SUBTENANT’S SOLE
RESPONSIBILITY AND OBLIGATION.


 


(III)                               MAINTAIN THE COMMON AREAS OF THE MASTER
PREMISES IN THE CONDITION REQUIRED BY SECTION 5.1.3 OF THE MASTER LEASE.


 


(IV)                              MAINTAIN THE INSURANCE REQUIRED UNDER
SUBSECTION 4.2.2.1(C) OF THE MASTER LEASE.


 


(V)                                 PROVIDE UTILITIES TO THE MASTER PREMISES TO
THE EXTENT MASTER LANDLORD IS NOT RESPONSIBLE FOR THE PROVISION OF THE SAME
PURSUANT TO SECTION 4.2.3 OF THE MASTER LEASE.


 


SUBTENANT SHALL REIMBURSE SUBLANDLORD FOR SUBTENANT’S SHARE OF THESE EXPENSES AS
ADDITIONAL RENT AS PROVIDED IN PARAGRAPH 3(C), BELOW.


 


3.               RENT.


 


(A) FIXED RENT.  FIXED RENT (“FIXED RENT”) SHALL BE AS SET FORTH IN THE DEFINED
TERMS.  SUBTENANT SHALL PAY FIXED RENT IN MONTHLY INSTALLMENTS IN ADVANCE ON OR
BEFORE THE FIRST

 

--------------------------------------------------------------------------------


 

day of each and every calendar month during the Sublease Term, without being
invoiced; except that Subtenant shall deliver to Sublandlord upon execution of
this Sublease, prepaid Rent for the first full month of the Sublease Term and
the Security Deposit in the form of cash or a letter of credit.  Prepaid rent
shall be applied against Subtenant’s first obligation to pay Fixed Rent.


 


(B) SUBTENANT’S SHARE OF MASTER LEASE ADDITIONAL RENT.  IN ADDITION TO FIXED
RENT, SUBTENANT SHALL PAY TO SUBLANDLORD SUBTENANT’S SHARE OF SUBLANDLORD’S
OBLIGATIONS FOR ADDITIONAL RENT PURSUANT TO SECTION 4.2 OF THE MASTER LEASE. 
SUBTENANT SHALL PAY SUBLANDLORD ESTIMATED MONTHLY INSTALLMENTS OF SUBTENANT’S
SHARE OF SUCH ADDITIONAL RENT IN ADVANCE, TOGETHER WITH PAYMENTS OF FIXED RENT
HEREUNDER, WHICH SHALL EQUAL SUBTENANT’S SHARE OF THE SUBLANDLORD’S MONTHLY
ESTIMATE OF ADDITIONAL RENT AS DETERMINED PURSUANT TO SECTION 4.2 OF THE MASTER
LEASE, AND SUCH ESTIMATED PAYMENTS SHALL BE RECONCILED AS PROVIDED UNDER SAID
SECTION 4.2 OF THE MASTER LEASE.  SUBLANDLORD SHALL PROVIDE SUBTENANT WITH
COPIES OF INVOICES AND SUPPORTING DOCUMENTATION RECEIVED FROM MASTER LANDLORD
WITH RESPECT TO ADDITIONAL RENT.


 


(C) ADDITIONAL RENT  IN ADDITION TO SUBTENANT’S OBLIGATIONS TO PAY FIXED RENT,
AND ADDITIONAL RENT PURSUANT TO 3(B) OF THIS SUBLEASE SUBTENANT SHALL PAY OR
REIMBURSE SUBLANDLORD, WITHOUT DEDUCTION OR SETOFF, FOR (I) SUBTENANT’S SHARE OF
SUBLANDLORD SERVICES AS DESCRIBED IN PARAGRAPH 2(I) ABOVE AND SUBTENANT’S SHARE
OF THE COSTS AND EXPENSES ACCRUING DURING THE SUBLEASE TERM AND PAYABLE BY
SUBLANDLORD TO ANY PERSON OR ENTITY IN ORDER TO COMPLY WITH SUBLANDLORD’S
OBLIGATIONS UNDER THE MASTER LEASE WITH RESPECT TO THE BUILDING (EXCEPT AS
OTHERWISE PROVIDED HEREIN),(“SUBLANDLORD SERVICE COSTS”);  (II) ALL COSTS AND
EXPENSES INCURRED BY SUBLANDLORD AS A RESULT OF SUBTENANT’S FAILURE TO TIMELY
COMPLY WITH ITS OBLIGATIONS UNDER THIS SUBLEASE, AND (III) SUBLANDLORD’S COSTS
AND EXPENSES IN CONNECTION WITH PROVIDING ADDITIONAL SERVICES TO SUBTENANT (SUCH
AS, BUT NOT LIMITED TO, AFTER-HOURS HVAC OR SECURITY) AS SET FORTH IN THIS
SUBLEASE.  IN THE EVENT SUBTENANT’S USAGE OF ANY UTILITY IS MATERIALLY GREATER
THAN SUBTENANT’S SHARE OF UTILITY EXPENSES, SUBLANDLORD SHALL HAVE THE RIGHT TO
REASONABLY ALLOCATE A CHARGE FOR SUCH GREATER USE.  SUBLANDLORD MAY ELECT TO
SEPARATELY METER ANY OR ALL UTILITIES SERVING THE SUBLEASE PREMISES, IN WHICH
CASE, SUBLANDLORD MAY ELECT TO HAVE SUBTENANT SHALL PAY DIRECTLY FOR THE COST OF
SUCH UTILITIES. NOTWITHSTANDING ANY OTHER PROVISION HEREIN TO THE CONTRARY, IF
THE MASTER PREMISES IS NOT FULLY OCCUPIED DURING ANY YEAR OF THE SUBLEASE TERM,
AN ADJUSTMENT SHALL BE MADE IN COMPUTING THE VARIABLE COMPONENTS OF 
SUBLANDLORD’S SERVICES COSTS FOR SUCH YEAR SO THAT SUBLANDLORD’S SERVICES COSTS
SHALL BE COMPUTED FOR SUCH YEAR AS THOUGH THE MASTER PREMISES HAD BEEN FULLY
OCCUPIED DURING SUCH YEAR.  SUBTENANT SHALL ALSO BE SOLELY RESPONSIBLE TO PAY
DIRECTLY FOR ALL COSTS AND EXPENSES FOR SERVICES NOT OTHERWISE PROVIDED BY
MASTER LANDLORD OR SUBLANDLORD PURSUANT TO THE MASTER LEASE OR THIS SUBLEASE, AS
THE CASE MAY BE, SPECIFICALLY RELATED TO THE SUBLEASE PREMISES; ALL PERSONAL
PROPERTY TAXES; ALL OTHER UTILITIES REQUIRED BY SUBTENANT’S OPERATIONS IN THE
SUBLEASE PREMISES;  ALL JANITORIAL SERVICES PROVIDED TO THE SUBLEASE PREMISES;
AND ALL MAINTENANCE OR REPAIR SERVICES PROVIDED TO THE SUBLEASE PREMISES TO THE
EXTENT THE SAME ARE NOT OTHERWISE THE MASTER LANDLORD’S RESPONSIBILITY PURSUANT
TO THE MASTER LEASE OR THE SUBLANDLORD’S RESPONSIBILITY PURSUANT TO THIS
SUBLEASE.  SUBLANDLORD SHALL PROVIDE SUBTENANT WITH REASONABLE DOCUMENTATION
SUBSTANTIATING ALL SUCH COSTS AND EXPENSES DESCRIBED IN THIS SUBPARAGRAPH. 
OTHER THAN AS SPECIFICALLY PROVIDED FOR HEREIN, TO THE EXTENT THAT ANY BUILDING
SERVICES ARE NOT PROVIDED TO THE SUBLEASE PREMISES BY MASTER LANDLORD UNDER THE
MASTER LEASE, SUBTENANT ACKNOWLEDGES AND AGREES THAT SUBLANDLORD SHALL HAVE NO
OBLIGATION TO PROVIDE SUCH BUILDING SERVICES FOR SUBTENANT.  NOTWITHSTANDING THE
FOREGOING, SUBTENANT SHALL NOT BE RESPONSIBLE FOR (I) LATE FEES, HOLDOVER
PAYMENTS, DEFAULT DAMAGES, OR INTEREST DUE UNDER THE

 

--------------------------------------------------------------------------------


 

Master Lease which relate to the acts or omissions of Sublandlord under the
Master Lease and not the acts or omissions of Subtenant under this Sublease,
(ii) costs of indemnifying Master Landlord for acts or omissions of Sublandlord
not resulting from the acts or omissions of Subtenant, (iii) share of any profit
made by Sublandlord on a sublease, (iv) costs of Master Landlord performing any
obligation under the Master Lease which Sublandlord failed to perform (unless
such failure is attributable to failure on the part of Subtenant hereunder),
(v)  costs of Sublandlord’s comprehensive liability insurance and worker’s
compensation insurance required under the Master Lease, (vi) attorney’s fees
charged by Master Landlord in connection with enforcement of the Master Lease
against Sublandlord (unless attributable to Subtenant’s failure hereunder),
(vii) costs in connection with the performance of Tenant’s Work pursuant to
Article III of the Master Lease,  (viii) maintenance and repairs with respect to
any non-common areas of the Master Premises (other than the Sublease Premises); 
(ix) costs and expenses that would, under generally accepted accounting
principals, constitute capital expenditures (except that with respect to the
common areas of the Master Premises, Sublandlord may pass through annual
amortization of such expenditures in accordance with generally accepted
accounting principals); (x) cost and expenses to the extent caused by
Sublandlord’s negligence or willful misconduct; or (xi) Fixed Rent pursuant to
the Master Lease, and, except as expressly provided in this Sublease, items of
Additional Rent pursuant to the Master Lease.


 


(D) .PAYMENT OF RENT.  AS USED HEREIN, “RENT” SHALL INCLUDE FIXED RENT,
SUBTENANT’S SHARE OF ADDITIONAL RENT AND ALL OTHER ADDITIONAL RENT, COSTS,
CHARGES AND EXPENSES TO BE PAID BY SUBTENANT TO SUBLANDLORD PURSUANT TO THIS
SUBLEASE.  RENT HEREIN RESERVED OR PAYABLE SHALL BE PAID AT SUBLANDLORD’S
ELECTION, (I) TO SUBLANDLORD’S ADDRESS FOR PAYMENT OF RENT SET FORTH IN THE
DEFINED TERMS, OR (II) TO SUCH OTHER PAYEE AND/OR AT SUCH OTHER PLACE AS
SUBLANDLORD MAY DESIGNATE FROM TIME TO TIME IN WRITING, IN LAWFUL MONEY OF THE
UNITED STATES OF AMERICA, AS AND WHEN THE SAME BECOME DUE AND PAYABLE, WITHOUT
DEMAND THEREFOR AND WITHOUT ANY DEDUCTION, SET-OFF OR ABATEMENT WHATSOEVER,
EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS SUBLEASE OR THE MASTER LEASE. 
SUBTENANT SHALL BE REQUIRED TO PAY SUBTENANT’S SHARE OF ADDITIONAL RENT, AND ANY
ADDITIONAL RENT PAYABLE HEREUNDER, NOTWITHSTANDING ANY DISPUTE REGARDING SUCH
OBLIGATION, UNLESS AND UNTIL SUCH DISPUTE IS FINALLY RESOLVED IN FAVOR OF
SUBTENANT (OR SUBLANDLORD, IN ANY DISPUTE RELATING TO PAYMENTS MADE BY
SUBLANDLORD UNDER THE MASTER LEASE).  IN THE EVENT THE FIRST DAY OF THE SUBLEASE
TERM SHALL NOT BE THE FIRST DAY OF A CALENDAR MONTH OR THE LAST DAY OF THE
SUBLEASE TERM IS NOT THE LAST DAY OF THE CALENDAR MONTH, FIXED RENT AND
SUBTENANT’S SHARE OF ADDITIONAL RENT AND OTHER COSTS AN EXPENSES SHALL BE
APPROPRIATELY PRORATED BASED ON A THIRTY (30) DAY MONTH.  ADDITIONALLY,
SUBTENANT SHALL PAY TO SUBLANDLORD, AS ADDITIONAL RENT HEREUNDER, WITHIN TWENTY
(20) DAYS AFTER WRITTEN REQUEST THEREFOR, ANY OTHER PAYMENTS FOR WHICH
SUBLANDLORD SHALL BECOME RESPONSIBLE TO MASTER LANDLORD OR SUBLANDLORD UNDER THE
MASTER LEASE OR THIS SUBLEASE WITH RESPECT TO THE SUBLEASE PREMISES, INCLUDING,
BUT NOT LIMITED TO, ADDITIONAL RENT ARISING (I) BY REASON OF SUBTENANT’S REQUEST
FOR EXTRAORDINARY SERVICES OR UTILITIES (SUCH AS REPLACEMENT LIGHTING) FROM
MASTER LANDLORD OR SUBLANDLORD, OR (II) AS A RESULT OF SUBTENANT’S EVENT OF
DEFAULT HEREUNDER.


 


(E) LATE PAYMENT CHARGES AND INTEREST.  ANY PAYMENT OF RENT OR OTHER AMOUNT FROM
SUBTENANT TO SUBLANDLORD OR MASTER LANDLORD UNDER THIS SUBLEASE WHICH IS NOT
PAID ON THE DATE DUE SHALL ACCRUE INTEREST FROM THE DATE DUE UNTIL THE DATE PAID
AT A RATE EQUAL TO THE LESSER OF BANK OF AMERICA OR ITS SUCCESSOR’S PRIME
COMMERCIAL RATE, AS IT MAY BE ADJUSTED FROM TIME TO TIME, PLUS 4% PER YEAR OR
THE MAXIMUM RATE THEN PERMITTED BY LAW (THE “INTEREST RATE”).  IF ANY

 

--------------------------------------------------------------------------------


 

installment of Rent is not paid promptly within two business days after notice
(which may be oral) from Sublandlord, Subtenant shall pay to Sublandlord a late
payment charge equal to five percent (5%) of the amount of such delinquent
payment of Rent, in addition to the installment of Rent then owing; provided,
however, no notice shall be required from Sublandlord and such late payment
charge shall be owing upon the second such late payment in any consecutive
twelve-month period.  This Section shall not relieve Subtenant of Subtenant’s
obligation to pay any amount owing hereunder at the time and in the manner
provided.


 


(F) SECURITY DEPOSIT.  PROMPTLY, BUT NO LATER THAN FIVE (5) BUSINESS DAYS,
FOLLOWING MASTER LANDLORD’S CONSENT TO THIS SUBLEASE, SUBTENANT SHALL DELIVERY
TO SUBLANDLORD THE SECURITY DEPOSIT AS SET FORTH IN THE DEFINED TERMS OF THIS
SUBLEASE.  SUBTENANT SHALL HAVE NO RIGHT OF OCCUPANCY OF THE TEMPORARY PREMISES
OR SUBLEASE PREMISES UNTIL RECEIPT BY SUBLANDLORD OF THE SECURITY DEPOSIT.  THE
SECURITY DEPOSIT SHALL BE HELD BY SUBLANDLORD, WITHOUT LIABILITY FOR INTEREST,
AS SECURITY FOR THE FAITHFUL PERFORMANCE BY SUBTENANT OF ALL OF ITS OBLIGATIONS
UNDER THIS SUBLEASE.  SUBLANDLORD SHALL NOT BE REQUIRED TO KEEP THE SECURITY
DEPOSIT SEPARATE FROM ITS OTHER ACCOUNTS.  SUBLANDLORD MAY APPLY ALL OR A PART
OF THE SECURITY DEPOSIT TO ANY UNPAID RENT DUE FROM SUBTENANT OR TO CURE ANY
OTHER DEFAULT OF SUBTENANT HEREUNDER AND TO COMPENSATE SUBLANDLORD FOR ALL
DAMAGE AND EXPENSE SUSTAINED AS A RESULT OF SUCH DEFAULT.  IF ALL OR ANY PORTION
OF THE SECURITY DEPOSIT IS SO APPLIED, SUBTENANT SHALL DEPOSIT CASH SUFFICIENT
TO RESTORE THE SECURITY DEPOSIT TO ITS ORIGINAL AMOUNT WITHIN FIVE (5) DAYS
AFTER RECEIPT OF SUBLANDLORD’S WRITTEN DEMAND.  PROVIDED THAT SUBTENANT COMPLIES
WITH ALL OF ITS OBLIGATIONS HEREUNDER AND PROMPTLY PAYS RENT WHEN DUE,
SUBLANDLORD SHALL REFUND THE SECURITY DEPOSIT TO SUBTENANT WITHIN SIXTY (60)
DAYS AFTER THE LATER OF THE EXPIRATION OF EARLIER TERMINATION OF THE SUBLEASE OR
SUBTENANT’S VACATING OF THE SUBLEASE PREMISES.  NO TRUST RELATIONSHIP IS CREATED
HEREIN BETWEEN SUBLANDLORD AND SUBTENANT WITH RESPECT TO THE SECURITY DEPOSIT. 
ANY DEPOSIT UNDER THE MASTER LEASE WHICH MAY BE RETURNED BY THE MASTER LANDLORD
WILL BE THE PROPERTY OF SUBLANDLORD.


 


IN LIEU OF A CASH SECURITY DEPOSIT, SUBTENANT SHALL DELIVER TO SUBLANDLORD A
CLEAN, IRREVOCABLE, NON-DOCUMENTARY AND UNCONDITIONAL LETTER OF CREDIT (THE
“LETTER OF CREDIT”) ISSUED BY AND DRAWN UPON A FINANCIAL INSTITUTION WITH CREDIT
RATINGS OF AT LEAST “A-” (LONG TERM) AS ISSUED BY STANDARD AND POOR’S AND AT
LEAST “A3” (LONG TERM) AS ISSUED BY MOODY’S (PROVIDED THAT IF SUCH FINANCIAL
INSTITUTION IS THEN RATED BY ONLY ONE OF SUCH RATING BUREAUS, IT SATISFIES THE
AFORESAID RATING REQUIREMENT FOR SUCH RATING BUREAU), AND OTHERWISE ACCEPTABLE
TO SUBLANDLORD (THE “ISSUER”) (SUBLANDLORD MAY APPROVE AN ISSUER WITH A CREDIT
RATING BELOW THE RATING SET FORTH ABOVE IN ITS SOLE DISCRETION), WHICH LETTER OF
CREDIT SHALL HAVE A TERM OF NOT LESS THAN ONE YEAR, BE IN FORM AND CONTENT
SATISFACTORY TO SUBLANDLORD (AND SUBSTANTIALLY AS SHOWN ON EXHIBIT E TO THIS
SUBLEASE), BE FOR THE ACCOUNT OF SUBLANDLORD, BE IN THE AMOUNT OF THE SECURITY
DEPOSIT THEN REQUIRED TO BE DEPOSITED HEREUNDER, AND BE FULLY TRANSFERABLE BY
SUBLANDLORD TO ITS SUCCESSORS AND/OR ASSIGNS UNDER THIS SUBLEASE WITHOUT THE
PAYMENT OF ANY FEES OR CHARGES, IT BEING AGREED THAT IF ANY SUCH FEES OR CHARGES
SHALL BE SO IMPOSED, THEN SUCH FEES OR CHARGES, SHALL BE PAID BY SUBTENANT.  THE
LETTER OF CREDIT SHALL PROVIDE THAT IT SHALL BE DEEMED AUTOMATICALLY RENEWED,
WITHOUT AMENDMENT, FOR CONSECUTIVE PERIODS OF ONE (1) YEAR EACH THEREAFTER
DURING THE SUBLEASE TERM, UNLESS THE ISSUER SENDS NOTICE (THE “NON-RENEWAL
NOTICE”) TO SUBLANDLORD BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, NOT LESS
THAN SIXTY (60) DAYS NEXT PRECEDING THE THEN EXPIRATION DATE OF THE LETTER OF
CREDIT THAT IT ELECTS NOT TO HAVE SUCH LETTER OF CREDIT RENEWED.  ADDITIONALLY,
THE LETTER OF CREDIT SHALL PROVIDE THAT SUBLANDLORD SHALL HAVE THE RIGHT,
EXERCISABLE UPON ITS RECEIPT OF THE NON-RENEWAL NOTICE, BY SIGHT DRAFT ON THE
ISSUER, TO RECEIVE THE MONIES

 

--------------------------------------------------------------------------------


 

represented by the existing Letter of Credit and in such event, Sublandlord
shall hold such proceeds pursuant to the terms of this Section as a cash
security pending the replacement of such Letter of Credit.  If an Event of
Default shall have occurred and be continuing with respect to any provision of
this Sublease, including but not limited to the provisions relating to the
payment of Rent, Sublandlord may apply or retain the whole or any part of the
cash security so deposited or may notify the Issuer and thereupon receive all
the monies represented by the Letter of Credit and use, apply, or retain the
whole or any part of such proceeds, as provided in this Section.  Sublandlord
shall also have the right at its option to make partial draws upon the Letter of
Credit to cure an Event of Default existing on a current basis, without
prejudicing any right of Sublandlord to make future draws upon the Letter of
Credit to address Events of Default occurring subsequently.  Any portion of the
cash proceeds of the Letter of Credit drawn upon by Sublandlord and not so used
or applied by Sublandlord in satisfaction of the obligations of Subtenant as to
which such an Event of Default shall have occurred shall be retained by
Sublandlord as a cash Security Deposit as provided herein.  If Sublandlord
applies or retains any part of the cash security or proceeds of the Letter of
Credit, as the case may be, Subtenant shall, within five (5) days after written
demand therefor, deposit with Sublandlord the amount so applied or retained so
that Sublandlord shall have the full Security Deposit required pursuant to this
Section on hand at all times during the Term.  If Subtenant shall fully and
faithfully comply with all of the term, provisions, covenants and conditions of
this Sublease, the Letter of Credit shall be returned to Subtenant after the
Expiration Date and after delivery of possession of the Sublease Premises to
Sublandlord.  In the event of a transfer of Sublandlord’s interest in the
Premises, within thirty (30) days of notice of such transfer, Subtenant, at
Subtenant’s sole cost and expense, shall arrange for the transfer of the Letter
of Credit to the new Sublandlord, as designated by Sublandlord, or have the
Letter of Credit reissued in the name of the new Sublandlord and Sublandlord
shall thereupon be released by Subtenant from all liability for the return of
the reissued Letter of Credit, provided that Sublandlord shall return the
original Letter of Credit issued in Sublandlord’s name to Subtenant.  Subtenant
acknowledges and agrees that the Letter of Credit is a separate and independent
obligation of the Issuer to Sublandlord and that Subtenant is not a third party
beneficiary of such obligation.  In addition, Subtenant agrees that
Sublandlord’s right to draw upon the Letter of Credit in whole or in part as set
forth herein, shall not in any way be restricted, impaired, altered or limited
by virtue of any provision of the United States Bankruptcy Code or any other law
affecting creditors rights.  If the credit rating of the Issuer is downgraded,
at any time during the Term of this Sublease, below the level of “A-” (long
term) as issued by Standard and Poor’s or below the level of “A3” (long term) as
issued by Moody’s, Sublandlord may, in Sublandlord’s sole discretion, require
Subtenant to provide Sublandlord with a replacement Letter of Credit from a new
Issuer with credit ratings of at least “A-” (long term) as issued by Standard
and Poor’s and at least “A3” (long term) as issued by Moody’s (provided that if
such new Issuer is then rated by only one of such rating bureaus, it satisfies
the aforesaid rating requirement for such rating bureau), and otherwise
acceptable to Sublandlord.  Such replacement Letter of Credit shall be in the
form required by this Section 3(f) and shall be provided by Subtenant within
thirty (30) days following Sublandlord’s notice to Subtenant, and Subtenant’s
failure to timely so provide such replacement Letter of Credit shall constitute
an Event of Default.  Upon Sublandlord’s receipt of such replacement Letter of
Credit, Sublandlord shall return the Letter of Credit originally issued by the
downgraded Issuer to Subtenant.

 

--------------------------------------------------------------------------------


 


4.     USE.  THE SUBLEASE PREMISES SHALL BE USED FOR THE PERMITTED USES ONLY AND
FOR NO OTHER PURPOSE OR BUSINESS WITHOUT THE PRIOR WRITTEN CONSENT OF MASTER
LANDLORD AND SUBLANDLORD.  AT ITS OWN EXPENSE, SUBTENANT WILL PROCURE, MAINTAIN
IN EFFECT AND COMPLY WITH ALL CONDITIONS OF ANY AND ALL PERMITS, LICENSES AND
OTHER GOVERNMENTAL APPROVALS REQUIRED FOR SUBTENANT’S USE OF THE SUBLEASE
PREMISES, EXCEPT THAT SUBLANDLORD SHALL BE RESPONSIBLE TO OBTAIN BUILDING
PERMITS AND CERTIFICATE(S) OF OCCUPANCY IN CONNECTION WITH THE SUBTENANT
IMPROVEMENTS AND THE TEMPORARY PREMISES IMPROVEMENTS.


 


5.               ASSIGNMENT AND SUBLETTING.


 


(A) TRANSFER OF SUBLEASEHOLD ESTATE.  SUBTENANT SHALL NOT PERMIT OCCUPANCY OF
THE SUBLEASE PREMISES BY ANY PERSON OR PERSONS OTHER THAN SUBTENANT OR SELL,
ASSIGN, ENCUMBER, SUBLEASE OR OTHERWISE TRANSFER BY OPERATION OF LAW OR
OTHERWISE (COLLECTIVELY, “TRANSFER”) THE SUBLEASE PREMISES OR THIS SUBLEASE
WITHOUT MASTER LANDLORD’S AND SUBLANDLORD’S PRIOR WRITTEN CONSENT, WHICH CONSENT
OF SUBLANDLORD SHALL NOT BE UNREASONABLY WITHHELD OR CONDITIONED, IN EITHER CASE
SUBJECT TO THE PROVISIONS OF SECTION 5.2.1 OF THE MASTER LEASE AS INCORPORATED
HEREIN; PROVIDED, HOWEVER, THAT PRIOR TO ASSIGNING THE SUBLEASE OR MAKING FIFTY
PERCENT (50%) OR MORE (CUMULATIVELY) OF THE SUBLEASE PREMISES AVAILABLE FOR
SUBLETTING, SUBTENANT SHALL FIRST OFFER TO SUBLANDLORD, BY WRITTEN NOTICE, THE
RIGHT TO RECAPTURE ALL OF THE SUBLEASE PREMISES OR THE PORTION OF THE SUBLEASE
PREMISES WHICH SUBTENANT INTENDS TO SUBLET OR ASSIGN.  SUBLANDLORD SHALL GIVE
ITS APPROVAL OR REASONS FOR DISAPPROVAL, OR ELECTION TO RECAPTURE, WITHIN
FIFTEEN (15) BUSINESS DAYS AFTER SUBTENANT HAS REQUESTED SUBLANDLORD’S CONSENT
TO SUCH SUBLEASE OR ASSIGNMENT.  IF SUBLANDLORD SO ELECTS TO RECAPTURE,
SUBLANDLORD AND SUBTENANT SHALL ENTER INTO AN AGREEMENT TERMINATING THIS
SUBLEASE WITH RESPECT TO THE PORTION OF THE SUBLEASE PREMISES SO RECAPTURED BY
SUBLANDLORD.  SUBTENANT SHALL REIMBURSE SUBLANDLORD, AS ADDITIONAL RENT, FOR (I)
ALL OF SUBLANDLORD’S REASONABLE ATTORNEYS FEES AND OTHER COSTS, CHARGES AND
EXPENSES IN CONNECTION WITH THE REVIEW, PROCESSING, NEGOTIATION AND
DOCUMENTATION OF ANY REQUEST FOR SUBLANDLORD’S AND MASTER LANDLORD’S CONSENTS TO
A PROPOSED TRANSFER OF THE SUBLEASE PREMISES (INCLUDING, BUT NOT LIMITED TO,
AMOUNTS PAYABLE BY SUBLANDLORD TO MASTER LANDLORD FOR ITS CONSENT) AND (II)
TWENTY FIVE PERCENT (25%) OF THE EXCESS OF ANY SUBRENT AND OTHER CONSIDERATION
RECEIVED BY SUBTENANT BY REASON OF SUCH TRANSFER, OVER THE SUM OF THE RENT
PAYABLE HEREUNDER, PLUS ALL OF ANY BONUS OR EXCESS RENT PAYABLE BY SUBLANDLORD
TO MASTER LANDLORD UNDER THE MASTER LEASE BY REASON OF SUCH TRANSFER, AFTER
DEDUCTION OF THE COSTS AND EXPENSES PERMITTED TO BE DEDUCTED UNDER SECTION 5.2.1
OF THE MASTER LEASE.  ANY TRANSFER IN VIOLATION OF THE TERMS OF THIS SUBLEASE
SHALL BE VOID AND SHALL BE OF NO FORCE OR EFFECT.  ANY CONSENT BY SUBLANDLORD OR
MASTER LANDLORD TO ANY TRANSFER SHALL APPLY ONLY TO THE SPECIFIC TRANSFER
THEREBY APPROVED. SUCH CONSENT SHALL NOT BE CONSTRUED AS A WAIVER OF SUBTENANT’S
OBLIGATIONS TO OBTAIN SUBLANDLORD’S AND MASTER LANDLORD’S CONSENT TO ANY
SUBSEQUENT TRANSFER OR AS A MODIFICATION OR LIMITATION OF SUBLANDLORD’S RIGHTS
HEREUNDER.


 


(B) ASSUMPTION BY TRANSFEREES.  EACH AND EVERY ASSIGNEE, TRANSFEREE OR SUCCESSOR
IN INTEREST OF SUBTENANT, AND THEIR RESPECTIVE ASSIGNEES, TRANSFEREES OR
SUCCESSORS IN INTEREST, SHALL IMMEDIATELY BE AND REMAIN LIABLE JOINTLY AND
SEVERALLY WITH SUBTENANT AND WITH EACH OTHER FOR THE PAYMENT OF THE RENT PAYABLE
UNDER THIS SUBLEASE AND FOR THE PERFORMANCE OF ALL COVENANTS, AGREEMENTS, TERMS
AND PROVISIONS OF THIS SUBLEASE ON THE PART OF SUBTENANT TO BE PERFORMED TO THE
END OF THE SUBLEASE TERM.

 

--------------------------------------------------------------------------------


 


(C) ASSIGNMENT OF SUBRENTS.  IN THE EVENT OF ANY TRANSFER, WHETHER OR NOT IN
VIOLATION OF THE PROVISIONS OF THIS SUBLEASE, SUBLANDLORD MAY, AFTER AN EVENT OF
DEFAULT BY SUBTENANT, COLLECT RENT FROM THE ASSIGNEE OF THE SUBLEASE, OR THE
SUBTENANT OR OCCUPANT OR THE SUBLEASE PREMISES AND APPLY THE NET AMOUNT
COLLECTED TO THE CURING OF ANY EVENT OF DEFAULT HEREUNDER IN ANY ORDER OR
PRIORITY SUBLANDLORD MAY ELECT, ANY UNEXPENDED BALANCE TO BE APPLIED BY
SUBLANDLORD AGAINST ANY RENT OR OTHER OBLIGATIONS SUBSEQUENTLY BECOMING DUE, BUT
NO SUCH ASSIGNMENT, SUBLETTING, OCCUPANCY OR COLLECTION OF RENT SHALL BE DEEMED
A WAIVER OF THE COVENANTS IN THIS SECTION 5, NOR SHALL IT BE DEEMED ACCEPTANCE
OF THE ASSIGNEE, SUBTENANT OR OCCUPANT AS A SUBTENANT, OR A RELEASE OF SUBTENANT
FROM THE FULL PERFORMANCE BY SUBTENANT OF ALL OF THE TERMS, CONDITIONS AND
COVENANTS OF THIS SUBLEASE.


 


(D) VOLUNTARY TERMINATION OF MASTER LEASE.  IN THE EVENT THAT MASTER LANDLORD
AND SUBLANDLORD NEGOTIATE A VOLUNTARY TERMINATION OF THE MASTER LEASE, THEN AS
LONG AS THE MASTER LANDLORD AND SUBTENANT HAVE ENTERED INTO A DIRECT LEASE OF
THE SUBLEASE PREMISES, THIS SUBLEASE SHALL TERMINATE CONCURRENTLY THEREWITH AND
SUBLANDLORD SHALL BE RELIEVED OF ITS OBLIGATIONS, AND RELEASED OF ALL LIABILITY,
ACCRUING UNDER THIS SUBLEASE FROM AND AFTER THE EFFECTIVE DATE OF SUCH LEASE,
WHEREUPON SUBTENANT SHALL ATTORN DIRECTLY TO THE MASTER LANDLORD.


 


(E) CHANGE OF CONTROL.  SUBTENANT MAY ASSIGN THIS SUBLEASE OR SUB-SUBLET ANY
PORTION OF THE SUBLEASE PREMISES WITHOUT SUBLANDLORD’S CONSENT (BUT SUBJECT TO
ANY MASTER LANDLORD CONSENT RIGHTS UNDER THE MASTER LEASE) TO (I) ANY SUCCESSOR
OF SUBTENANT RESULTING FROM AN ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF
SUBTENANT’S ASSETS OR A MERGER OR CONSOLIDATION OF SUBTENANT AND (II) ANY
AFFILIATE OF SUBTENANT (AS HEREINAFTER DEFINED) WHOSE NET WORTH IS EQUAL TO OR
GREATER THAN THE NET WORTH OF SUBTENANT AS OF THE DATE HEREOF, PROVIDED THAT
SUBTENANT PROVIDES SUBLANDLORD AT LEAST THIRTY (30) DAYS PRIOR NOTICE OF SUCH
ASSIGNMENT OR SUBLETTING PURSUANT TO EITHER OF THE FOREGOING CLAUSES (I) OR
(II). AS USED HEREIN, THE TERM “AFFILIATE OF SUBTENANT” SHALL MEAN AND REFER TO
ANY ENTITY CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH SUBTENANT.


 


6.     ALTERATIONS.  SUBTENANT SHALL NOT MAKE OR SUFFER TO BE MADE ANY
ALTERATIONS, ADDITIONS OR IMPROVEMENTS (COLLECTIVELY “ALTERATIONS”) IN, ON, OR
TO THE SUBLEASE PREMISES WITHOUT THE PRIOR WRITTEN CONSENT OF SUBLANDLORD AND
MASTER LANDLORD.  SUBTENANT SHALL NOTIFY SUBLANDLORD (AND MASTER LANDLORD, IF
APPLICABLE) NOT LESS THAN FIVE (5) BUSINESS DAYS IN ADVANCE OF COMMENCING
CONSTRUCTION OF THE ALTERATIONS SO THAT SUBLANDLORD AND MASTER LANDLORD MAY POST
APPROPRIATE NOTICES OF NON-RESPONSIBILITY.  THE TERM “ALTERATIONS” INCLUDES ANY
ALTERATIONS, ADDITIONS OR IMPROVEMENTS MADE BY SUBTENANT TO COMPLY WITH THE ADA
AS REQUIRED BY SECTION 1(F) ABOVE.  ALL ALTERATIONS MUST BE CONSTRUCTED (A) IN A
GOOD AND WORKMAN-LIKE MANNER USING MATERIALS OF A QUALITY COMPARABLE TO THOSE ON
THE SUBLEASE PREMISES, (B) IN CONFORMANCE WITH ALL LAWS, (C) ONLY AFTER ALL
NECESSARY PERMITS, LICENSES AND APPROVALS HAVE BEEN OBTAINED BY SUBTENANT FROM
APPROPRIATE GOVERNMENTAL AGENCIES, AND (D) SHALL BE DILIGENTLY PROSECUTED TO
COMPLETION.  ANY CONTRACTOR OR OTHER PERSON MAKING ANY ALTERATIONS MUST FIRST BE
APPROVED IN WRITING BY SUBLANDLORD AND MASTER LANDLORD AND SUBLANDLORD MAY
REQUIRE THAT ALL WORK BE PERFORMED UNDER SUBLANDLORD’S SUPERVISION.  SUBTENANT’S
PERFORMANCE OF ALTERATIONS SHALL BE COORDINATED WITH ANY WORK BEING PERFORMED BY
MASTER LANDLORD AND SUBLANDLORD IN SUCH MANNER AS TO MAINTAIN HARMONIOUS LABOR
RELATIONS AND NOT TO DAMAGE THE PREMISES, THE BUILDING OR LOT OR INTERFERE WITH
THE PREMISES, BUILDING OR LOT OPERATIONS.  EXCEPT WHERE PRECLUDED BY TERMS OF
THE MASTER LEASE AND MASTER LANDLORD’S RIGHTS IN AND TO ANY ALTERATIONS TO ANY
OF THE SUBLEASE PREMISES, UPON THE EXPIRATION OR SOONER TERMINATION OF THIS
SUBLEASE, SUBTENANT SHALL,

 

--------------------------------------------------------------------------------


 

upon demand by Sublandlord, at Subtenant’s sole cost and expense, promptly
remove any Alterations made or paid for by Subtenant and repair and restore the
Sublease Premises to their original condition, ordinary wear and tear excepted;
provided, however, Subtenant shall have no obligation to remove any Alterations
which were not identified for removal at the time Master Landlord or Sublandlord
gave its consent thereto.


 

Subtenant will keep the Sublease Premises and the Building free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by Subtenant.  If a lien is filed, Subtenant will discharge the lien or post a
bond within ten (10) days after receiving notice thereof.  Sublandlord has the
right to post and keep posted on the Sublease Premises any notices that may be
provided by law or which Sublandlord may deem to be proper for the protection of
Sublandlord, the Sublease Premises and the Building from such liens.  Subtenant
shall promptly reimburse to Sublandlord as additional rent hereunder, any fees
or charges imposed on Sublandlord under the Master Lease by virtue of
Subtenant’s proposal or performance of any Alterations.

 


7.               INDEMNITY.


 


(A) SUBTENANT INDEMNITY.  SUBTENANT SHALL INDEMNIFY, DEFEND (BY COUNSEL
ACCEPTABLE TO SUBLANDLORD AND MASTER LANDLORD IN THEIR SOLE DISCRETION), PROTECT
AND HOLD SUBLANDLORD AND MASTER LANDLORD AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES, CONTRACTORS, ASSIGNS AND
MORTGAGEES HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, DEMANDS,
LOSSES, DAMAGES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
ARISING OUT OF OR RELATING TO (I) THE USE OR OCCUPANCY OF THE SUBLEASE PREMISES
BY SUBTENANT OR ITS AGENTS OR ANYONE CLAIMING BY, THROUGH OR UNDER SUBTENANT;
(II) THE FAILURE BY SUBTENANT OR ANYONE CLAIMING BY, THROUGH OR UNDER SUBTENANT
TO COMPLY WITH ANY TERM, CONDITION, OR COVENANT OF THIS SUBLEASE OR THE MASTER
LEASE INCORPORATED HEREIN, INCLUDING, WITHOUT LIMITATION, SUBTENANT’S OBLIGATION
TO SURRENDER THE SUBLEASE PREMISES IN THE CONDITION HEREIN REQUIRED; (III) THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUBTENANT, ITS AGENTS OR ANYONE CLAIMING BY,
THROUGH OR UNDER SUBTENANT; (IV) THE EXISTENCE OF HAZARDOUS MATERIALS (AS
HEREINAFTER DEFINED) ON, UNDER OR ABOUT THE SUBLEASE PREMISES TO THE EXTENT
CAUSED, STORED, RELEASED, DISCHARGED OR INTRODUCED BY SUBTENANT OR ITS AGENTS;
(V) THE DEATH OF OR INJURY TO ANY PERSON OR DAMAGE TO ANY PROPERTY IN THE
SUBLEASE PREMISES (EXCEPT TO THE EXTENT CAUSED BY THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUBLANDLORD OR MASTER LANDLORD); OR (VI) THE DEATH OF OR INJURY TO
ANY PERSON OR DAMAGE TO ANY PROPERTY ON OR ABOUT THE MASTER PREMISES TO THE
EXTENT CAUSED BY THE NEGLIGENCE, RECKLESSNESS OR WILLFUL MISCONDUCT OF SUBTENANT
OR ITS AGENTS.


 


(B) SUBLANDLORD INDEMNITY.  SUBLANDLORD SHALL INDEMNIFY, DEFEND (BY COUNSEL
ACCEPTABLE TO SUBTENANT), PROTECT AND HOLD SUBTENANT AND ITS ASSIGNS HARMLESS
FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, DEMANDS, LOSSES, DAMAGES,
COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RELATING TO:
(I) THE EXISTENCE OF HAZARDOUS MATERIALS (AS HEREINAFTER DEFINED) ON, UNDER OR
ABOUT THE SUBLEASE PREMISES TO THE EXTENT INTRODUCED UPON THE SUBLEASE PREMISES
BY SUBLANDLORD, ITS AGENTS, EMPLOYEES, CONTRACTORS, LICENSEES, SUBTENANTS OR
INVITEES PRIOR TO THE COMMENCEMENT DATE; OR (II) THE DEATH OF OR INJURY TO ANY
PERSON OR DAMAGE TO ANY PROPERTY OCCURRING OUTSIDE THE SUBLEASE PREMISES TO THE
EXTENT CAUSED BY THE NEGLIGENCE, RECKLESSNESS OR WILLFUL MISCONDUCT OF
SUBLANDLORD OR ITS AGENTS, EMPLOYEES, CONTRACTORS, LICENSEES, SUBTENANTS OR
INVITEES (OTHER THAN SUBTENANT).

 

--------------------------------------------------------------------------------


 


(C) IN THE EVENT THAT AN INDEMNIFIED PARTY’S NEGLIGENCE, RECKLESSNESS OR WILLFUL
MISCONDUCT CONTRIBUTED TO CAUSE THE INJURY OR DAMAGE FOR WHICH A CLAIM OF
INDEMNITY IS ASSERTED AGAINST AN INDEMNIFYING PARTY HEREUNDER, THE DAMAGES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) SHALL BE
ALLOCATED OR REALLOCATED, AS THE CASE MAY BE, BETWEEN THE INDEMNIFIED PARTY AND
THE INDEMNIFYING PARTY IN SUCH PROPORTION AS APPROPRIATELY REFLECTS THE RELATIVE
FAULT OF THE TWO PARTIES, AND THE LIABILITY OF THE INDEMNIFYING PARTY SHALL BE
PROPORTIONALLY REDUCED.  THE FOREGOING INDEMNIFICATION OBLIGATIONS ARE
CONDITIONED ON THE INDEMNIFIED PARTY PROMPTLY NOTIFYING THE INDEMNIFYING PARTY
IN WRITING AFTER ANY OF THE INDEMNIFIED PARTIES RECEIVES NOTICE OF A CLAIM OR
LOSS FOR WHICH INDEMNIFICATION IS OR MAY BE SOUGHT UNDER THIS LEASE.  FAILURE TO
PROVIDE SUCH NOTICE WILL RELIEVE THE INDEMNIFYING PARTY OF ITS INDEMNITY
OBLIGATIONS TO THE EXTENT THAT SUCH FAILURE PREJUDICES THE INDEMNIFYING PARTY. 
THE INDEMNIFYING PARTY WILL HAVE THE RIGHT TO CONTROL, IN A MANNER NOT ADVERSE
TO THE INDEMNIFIED PARTIES, THE DEFENSE AND SETTLEMENT OF ANY CLAIMS.  THE
INDEMNIFIED PARTIES MAY EMPLOY COUNSEL, AT THEIR OWN EXPENSE, WITH RESPECT TO
ANY SUCH CLAIM (PROVIDED THAT IF COUNSEL IS EMPLOYED DUE TO A CONFLICT OF
INTEREST OR BECAUSE THE INDEMNIFYING PARTY DOES NOT ASSUME CONTROL OF THE
DEFENSE, THE INDEMNIFYING PARTY WILL BEAR SUCH EXPENSE).  THE INDEMNIFYING PARTY
WILL NOT ADMIT LIABILITY OR ENTER INTO ANY SETTLEMENT OF A CLAIM THAT ADVERSELY
AFFECTS THE INDEMNIFIED PARTIES’ RIGHTS OR INTERESTS WITHOUT THE INDEMNIFIED
PARTIES’ PRIOR WRITTEN APPROVAL.  THE INDEMNIFICATIONS SET FORTH IN THIS
ARTICLE 7 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS SUBLEASE
WITH RESPECT TO ANY CLAIMS OR LIABILITY OCCURRING PRIOR TO SUCH EXPIRATION OR
TERMINATION.


 


(D) NOTWITHSTANDING ANYTHING IN THIS SUBLEASE TO THE CONTRARY, NEITHER SUBTENANT
NOR ANY SUBTENANT PARTY (AS DEFINED IN PARAGRAPH 12 HEREIN) SHALL UNDER ANY
CIRCUMSTANCES BE LIABLE FOR ANY EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR INDIRECT
DAMAGES (OR FOR ANY INTERRUPTION OF OR LOSS TO BUSINESS), PROVIDED, THAT, (I) 
DAMAGES OWED BY SUBLANDLORD TO MASTER LANDLORD OR ITS LENDER, OR ANY SUCCESSORS
AND ASSIGNS TO MASTER LANDLORD OR ITS LENDER, AND (II)  LOSSES OF RENT SUFFERED
BY SUBTENANT AND ANY CLAIMS RAISED BY A PROPOSED SUBTENANT WITH RESPECT TO THE
SUBLEASE PREMISES OR THE TEMPORARY PREMISES DUE TO SUBTENANT HOLDING OVER SHALL
BE DEEMED DIRECT DAMAGES FOR PURPOSES OF THIS SUBPARAGRAPH.


 


8.               INSURANCE.


 


(A) SUBTENANT COMPLIANCE WITH INSURANCE REQUIREMENTS.  SUBTENANT SHALL NOT,
DIRECTLY OR INDIRECTLY, MAKE ANY USE OF THE SUBLEASE PREMISES WHICH MAY BE
DANGEROUS TO PERSON OR PROPERTY OR WHICH MAY JEOPARDIZE ANY INSURANCE COVERAGE
OR MAY INCREASE THE COST OF INSURANCE OR REQUIRE ADDITIONAL INSURANCE COVERAGE. 
IF, BY REASON OF ANY ACTIVITY ALLOWED BY SUBTENANT IN THE SUBLEASE PREMISES, ANY
INSURANCE COVERAGE IS JEOPARDIZED OR INSURANCE PREMIUMS ARE INCREASED,
SUBLANDLORD SHALL REQUIRE SUBTENANT TO MAKE IMMEDIATE PAYMENT OF SUCH INCREASED
INSURANCE PREMIUM AND UPON PAYMENT OF SUCH PREMIUM SUBTENANT SHALL NOT BE DEEMED
IN DEFAULT HEREUNDER.  SUBTENANT MAY NOT SELF-INSURE AGAINST ANY RISKS REQUIRED
HEREIN TO BE COVERED BY INSURANCE.


 


(B) SUBTENANT’S USE OF CONSULTANTS AND CONTRACTORS.  IN THE EVENT SUBTENANT
UTILIZES THE SERVICES OF CONSULTANTS AND/OR CONTRACTORS AT THE SUBLEASE
PREMISES, SUBTENANT SHALL AT ITS OPTION EITHER REQUIRE SUCH CONSULTANTS AND
CONTRACTORS TO CARRY THE MINIMUM INSURANCE DETAILED BELOW, OR PROVIDE IN
SUBTENANT’S INSURANCE POLICIES FOR INSURANCE COVERAGE FOR ALL SUCH CONSULTANTS
AND CONTRACTORS WITH THE SAME MINIMUM INSURANCE REQUIREMENTS DETAILED BELOW.

 

--------------------------------------------------------------------------------


 

Sublandlord reserves the right to request from Subtenant copies of such
consultants’ and contractors’ certificates (to the extent such persons are not
covered under Subtenant’s insurance policies) when deemed necessary.


 


(C) POLICY REQUIREMENTS.  THE POLICIES CARRIED BY SUBTENANT AS REQUIRED BELOW
SHALL BE (I) SHALL BE WRITTEN BY COMPANIES LICENSED TO DO BUSINESS IN THE STATE
IN WHICH THE SUBLEASE PREMISES ARE LOCATED AND HAVE A GENERAL POLICYHOLDER’S
RATING OF AT LEAST A:VIII AS SET FORTH IN THE MOST CURRENT ISSUE OF BEST’S
INSURANCE GUIDE, (II) NOT BE INVALIDATED OR REDUCED BY THE ACTS OR OMISSIONS OF
OTHER INSUREDS, OR BY ANY BREACH, VIOLATION OR MISREPRESENTATION OF ANY
WARRANTIES, DECLARATIONS OR CONDITIONS IN SUCH POLICY, (III) NAME MASTER
LANDLORD, SUBLANDLORD AND ANY OTHER ADDITIONAL INSUREDS REQUIRED TO BE NAMED IN
SUBLANDLORD’S INSURANCE POLICIES UNDER THE MASTER LEASE, AND THEIR RESPECTIVE
SUBSIDIARIES, AFFILIATES, SUCCESSORS AND ASSIGNS (AND ALL SUCH PARTIES’
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AS
ADDITIONAL INSUREDS, AND (IV) ENDORSED TO STIPULATE THAT SUBTENANT’S INSURANCE
SHALL BE PRIMARY TO AND NONCONTRIBUTORY WITH ANY AND ALL OTHER INSURANCE
MAINTAINED OR OTHERWISE AFFORDED TO SUBLANDLORD OR MASTER LANDLORD, AND ANY
OTHER ADDITIONAL INSUREDS REQUIRED TO BE NAMED IN SUBLANDLORD’S INSURANCE
POLICIES UNDER THE MASTER LEASE, OR THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES,
SUCCESSORS AND ASSIGNS (AND ALL SUCH PARTIES’ RESPECTIVE OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS).  THE INSURANCE POLICIES REQUIRED HEREIN
SHALL ALSO COMPLY WITH THE STANDARDS FOR INSURANCE COVERAGE SET FORTH IN THE
MASTER LEASE, EXCEPT THAT THE PUBLIC LIABILITY INSURANCE LIMITS SHALL BE AS SET
FORTH IN SUBPARAGRAPH (F) BELOW.


 


(D) WAIVER OF SUBROGATION.  TO THE EXTENT PERMITTED BY LAW, AND WITHOUT
AFFECTING THE COVERAGE PROVIDED BY INSURANCE TO BE MAINTAINED HEREUNDER,
SUBTENANT AND ITS RESPECTIVE INSURERS WAIVE ALL RIGHTS OF RECOVERY OR
SUBROGATION AGAINST SUBLANDLORD AND MASTER LANDLORD, AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND INSURERS FOR (I) DAMAGES FOR INJURY TO OR
DEATH OF PERSONS; (II) DAMAGE TO PROPERTY; (III) DAMAGE TO THE SUBLEASE PREMISES
OR ANY PART THEREOF; AND (IV) CLAIMS ARISING BY REASON OF THE FOREGOING DUE TO
HAZARDS COVERED BY INSURANCE, TO THE EXTENT OF PROCEEDS RECOVERED THEREFROM. 
THIS PROVISION IS INTENDED TO WAIVE FULLY, AND FOR THE BENEFIT OF EACH PARTY,
ANY RIGHTS AND/OR CLAIMS WHICH MIGHT GIVE RISE TO A RIGHT OF SUBROGATION IN
FAVOR OF ANY INSURANCE CARRIER.  THE COVERAGE OBTAINED BY SUBTENANT PURSUANT TO
THIS SUBLEASE SHALL INCLUDE, WITHOUT LIMITATION, A WAIVER OF SUBROGATION BY THE
CARRIER WHICH CONFORMS TO THE PROVISIONS OF THIS PARAGRAPH.  IF THE INSURANCE
CANNOT BE OBTAINED WITHOUT UNDUE EXPENSE, THE OTHER PARTY MAY PURCHASE SUCH
COVERAGE FOR THE OTHER AT ITS OWN EXPENSE.


 


TO THE EXTENT PERMITTED BY LAW, AND WITHOUT AFFECTING THE COVERAGE PROVIDED BY
INSURANCE TO BE MAINTAINED HEREUNDER, SUBLANDLORD AND ITS RESPECTIVE INSURERS
WAIVE ALL RIGHTS OF RECOVERY OR SUBROGATION AGAINST SUBTENANT, AND ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND INSURERS FOR (I) DAMAGES FOR INJURY TO OR
DEATH OF PERSONS; (II) DAMAGE TO PROPERTY; (III) DAMAGE TO THE MASTER PREMISES
OR ANY PART THEREOF; AND (IV) CLAIMS ARISING BY REASON OF THE FOREGOING DUE TO
HAZARDS COVERED BY INSURANCE, TO THE EXTENT OF PROCEEDS RECOVERED THEREFROM. 
THIS PROVISION IS INTENDED TO WAIVE FULLY, AND FOR THE BENEFIT OF EACH PARTY,
ANY RIGHTS AND/OR CLAIMS WHICH MIGHT GIVE RISE TO A RIGHT OF SUBROGATION IN
FAVOR OF ANY INSURANCE CARRIER.  SUBLANDLORD’S INSURANCE COVERAGE SHALL INCLUDE,
WITHOUT LIMITATION, A WAIVER OR SUBROGATION BY THE CARRIER WHICH CONFORMS TO THE
PROVISIONS OF THIS PARAGRAPH.  IF THE INSURANCE CANNOT BE OBTAINED WITHOUT UNDUE
EXPENSE, THE OTHER PARTY MAY PURCHASE SUCH COVERAGE FOR THE OTHER AT ITS OWN
EXPENSE.

 

--------------------------------------------------------------------------------

 


 


(E) CERTIFICATES OF INSURANCE.  CERTIFICATES OF INSURANCE FOR ALL INSURANCE
REQUIRED HEREBY SHALL BE FURNISHED BY SUBTENANT TO SUBLANDLORD AND MASTER
LANDLORD BEFORE THE COMMENCEMENT DATE AND THEREAFTER AT LEAST THIRTY (30) DAYS
PRIOR TO EACH CANCELLATION, NON-RENEWAL OR MATERIAL REDUCTION IN COVERAGE THAT
CAUSES THE INSURANCE TO NO LONGER MEET THE REQUIREMENTS OF THIS SUBLEASE.  THE
INSURANCE CERTIFICATES REQUIRED HEREBY SHALL PROVIDE THAT THE INSURANCE CARRIER
SHALL ENDEAVOR TO PROVIDE THE CERTIFICATE HOLDERS WITH AT LEAST TEN (10) DAYS 
NOTICE PRIOR TO THE CANCELLATION, NON-RENEWAL OR ADVERSE MATERIAL CHANGE IN ANY
POLICY COVERED THEREBY AND SHALL OTHERWISE BE ACCEPTABLE IN FORM AND SUBSTANCE
TO SUBLANDLORD, BUT ANY ACCEPTANCE OF INSURANCE CERTIFICATES BY SUBLANDLORD
SHALL NOT LIMIT OR RELIEVE SUBTENANT OF ITS OBLIGATIONS UNDER THIS SECTION 8. 
IF ANY POLICY OF INSURANCE REQUIRED TO BE MAINTAINED BY SUBTENANT PURSUANT TO
THIS SUBLEASE IS CANCELED OR NON-RENEWED, SUBTENANT SHALL PROMPTLY REPLACE THE
POLICY WITH A SUBSTANTIALLY SIMILAR POLICY FROM AN INSURER WITH AN A.M. BEST’S
INSURANCE RATING OF A:VIII OR BETTER, AND SUBTENANT WILL PROVIDE EVIDENCE OF
SAME TO SUBLANDLORD.


 


(F) SUBTENANT’S INSURANCE POLICIES.  SUBTENANT SHALL, AT ITS OWN EXPENSE, AT ALL
TIMES DURING THE SUBLEASE TERM PROVIDE AND MAINTAIN IN EFFECT THOSE INSURANCE
POLICIES AND MINIMUM LIMITS OF COVERAGE AS DESIGNATED BELOW (PROVIDED, THAT
SHOULD MASTER LANDLORD REQUIRE AN INCREASE IN SUBLANDLORD’S GENERAL LIABILITY
INSURANCE COVERAGE, SUBTENANT SHALL BE REQUIRED TO INCREASE THE GENERAL
LIABILITY INSURANCE COVERAGE REQUIRED HEREUNDER BY A SIMILAR PERCENTAGE AMOUNT)
OR BY LAW OF THE STATE IN WHICH THE SUBLEASE PREMISES ARE LOCATED.


 


(I)                                     WORKERS’ COMPENSATION AND EMPLOYER’S
LIABILITY INSURANCE.  SUBTENANT SHALL CARRY WORKERS’ COMPENSATION INSURANCE AS
REQUIRED BY ANY APPLICABLE LAW OR REGULATION AND, IN ACCORDANCE WITH THE
PROVISIONS OF ALL APPLICABLE LAWS. SUBTENANT SHALL CARRY EMPLOYER’S LIABILITY
INSURANCE WITH A LIMIT OF $1,000,000.


 


(II)                                  “ALL RISK” INSURANCE.  SUBTENANT SHALL
CARRY “ALL RISK” PROPERTY INSURANCE, INCLUDING FIRE, LIGHTNING, VANDALISM,
MALICIOUS MISCHIEF, AND EXTENDED PERILS, ON ANY ALTERATIONS (EXCLUDING SUBTENANT
IMPROVEMENTS) AND ALL PROPERTY OWNED BY SUBTENANT OR FOR WHICH SUBTENANT IS
LEGALLY LIABLE, OR WHICH IS LOCATED WITHIN THE SUBLEASE PREMISES, ON A FULL
REPLACEMENT COST BASIS.  SUCH COVERAGE SHALL INCLUDE BUSINESS INTERRUPTION
COVERAGE FOR A PERIOD OF NOT LESS THAN SIX (6) MONTHS.  MASTER LANDLORD,
SUBLANDLORD AND ANY OTHER ADDITIONAL INSUREDS REQUIRED TO BE NAMED IN
SUBLANDLORD’S INSURANCE POLICIES UNDER THE MASTER LEASE, AND THEIR RESPECTIVE
SUBSIDIARIES, AFFILIATES, SUCCESSORS AND ASSIGNS (AND ALL SUCH PARTIES’
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) SHALL BE
INCLUDED AS LOSS PAYEES ON SUCH COVERAGE, AS THEIR INTERESTS MAY APPEAR.


 


(III)                               COMMERCIAL GENERAL LIABILITY INSURANCE. 
SUBTENANT SHALL CARRY COMMERCIAL GENERAL LIABILITY INSURANCE HAVING A SINGLE
LIMIT OF NO LESS THAN $1,000,000 PER OCCURRENCE OR PER CLAIM AND $2,000,000 IN
THE ANNUAL AGGREGATE.  SUCH INSURANCE SHALL PROVIDE COVERAGE FOR (A) BODILY
INJURY, PROPERTY DAMAGE, PERSONAL INJURY AND ADVERTISING INJURY, (B) CONTRACTUAL
LIABILITY, NOT ONLY FOR BODILY INJURY AND PROPERTY DAMAGE BUT ALSO FOR PERSONAL
INJURY AND ADVERTISING INJURY, AND (C) CROSS LIABILITY.  IF SUCH INSURANCE IS
MAINTAINED ON A CLAIMS-MADE BASIS, THEN SUCH INSURANCE SHALL BE

 

--------------------------------------------------------------------------------


 


MAINTAINED FOR AN ADDITIONAL PERIOD OF THREE (3) YEARS AFTER TERMINATION OF THIS
SUBLEASE AND ANY EXTENSION THEREOF.


 


(IV)                              UMBRELLA LIABILITY AND/OR EXCESS LIABILITY
INSURANCE.  SUBTENANT SHALL MAINTAIN UMBRELLA LIABILITY AND/OR EXCESS LIABILITY
INSURANCE WITH LIMITS OF NO LESS THAN $3,000,000 PER OCCURRENCE OR PER CLAIM,
EXCESS OF THE LIMITS PROVIDED BY THE REQUIRED EMPLOYER’S LIABILITY, COMMERCIAL
GENERAL LIABILITY, AND AUTOMOBILE LIABILITY INSURANCE.  THE COVERAGE TERMS OF
THE UMBRELLA LIABILITY AND/OR EXCESS LIABILITY INSURANCE MUST BE AT LEAST AS
BROAD AS THE UNDERLYING EMPLOYER’S LIABILITY, COMMERCIAL GENERAL LIABILITY AND
AUTOMOBILE LIABILITY INSURANCE.  THE UMBRELLA LIABILITY AND/OR EXCESS LIABILITY
INSURANCE SHALL PROVIDE CONTRACTUAL LIABILITY COVERAGE.  IF SUBTENANT MAINTAINS
SUCH INSURANCE ON A CLAIMS-MADE BASIS, THEN SUBTENANT SHALL CONTINUE TO MAINTAIN
SUCH COVERAGE FOR A PERIOD OF THREE (3) YEARS AFTER TERMINATION OF THIS SUBLEASE
AND ANY EXTENSION THEREOF.


 


(V)                                 AUTOMOBILE LIABILITY INSURANCE.  SUBTENANT
SHALL CARRY BUSINESS AUTOMOBILE LIABILITY INSURANCE COVERING ALL OWNED, RENTED
(HIRED) OR NON-OWNED VEHICLES USED IN CONNECTION WITH THIS LEASE OR THE
PREMISES.  SUCH INSURANCE SHALL HAVE LIMITS OF $1,000,000 EACH ACCIDENT FOR
BODILY INJURY AND PROPERTY DAMAGE.


 


9. SIGNAGE.  SUBTENANT SHALL NOT PLACE ON ANY PORTION OF THE SUBLEASE PREMISES
ANY SIGN, PLACARD, LETTERING IN OR ON WINDOWS, BANNERS, DISPLAYS OR OTHER
ADVERTISING OR COMMUNICATIVE MATERIAL WHICH IS VISIBLE FROM THE EXTERIOR OF THE
SUBLEASE PREMISES WITHOUT THE PRIOR WRITTEN APPROVAL OF SUBLANDLORD, WHICH SHALL
NOT BE UNREASONABLY WITHHELD, AND, IF REQUIRED, FROM MASTER LANDLORD IN
ACCORDANCE WITH THE MASTER LEASE; PROVIDED, HOWEVER, THAT SUBJECT TO COMPLIANCE
WITH THE TERMS OF THIS SUBLEASE AND THE MASTER LEASE, SUBTENANT SHALL HAVE THE
RIGHT, AT ITS SOLE COST AND EXPENSE, TO INSTALL SUITE IDENTIFICATION SIGNAGE IN
THE MAIN LOBBY OF THE BUILDING AND ON THE FLOORS ON WHICH THE SUBLEASE PREMISES
IS LOCATED AND IDENTIFICATION SIGNAGE ON THE MONUMENT SIGN FOR THE BUILDING
SUBJECT TO MASTER LANDLORD’S SIGN CRITERIA AND MASTER LANDLORD’S PRIOR WRITTEN
APPROVAL, PROVIDED, HOWEVER, THAT SUBTENANT’S BUILDING SIGNAGE SHALL NOT
INTERFERE WITH SUBLANDLORD’S EXISTING BUILDING SIGNAGE.  ALL SUCH APPROVED SIGNS
SHALL STRICTLY CONFORM TO ALL LAWS.  SUBTENANT SHALL MAINTAIN SUCH SIGNS IN GOOD
CONDITION AND REPAIR.  IF SUBTENANT FAILS TO REMOVE SUCH SIGNS UPON THE
EXPIRATION OR EARLIER TERMINATION OF THIS SUBLEASE, AND REPAIR ANY DAMAGE CAUSED
BY SUCH REMOVAL, SUBLANDLORD MAY DO SO AT SUBTENANT’S EXPENSE, WHICH EXPENSE,
TOGETHER WITH INTEREST THEREON AT THE INTEREST RATE SHALL BE PAID BY SUBTENANT
TO SUBLANDLORD UPON DEMAND.


 


10. HAZARDOUS MATERIALS.  SUBTENANT SHALL STRICTLY COMPLY WITH ARTICLE V OF THE
MASTER LEASE TO THE EXTENT SUCH PROVISIONS RELATE TO THE SUBLEASE PREMISES
DURING THE SUBLEASE TERM.  SUBTENANT, AT ITS SOLE COST AND EXPENSE, SHALL BE
FULLY RESPONSIBLE FOR THE STORAGE AND DISPOSAL OF ALL HAZARDOUS MATERIALS USED
IN, ON OR ABOUT THE BUILDING BY THE SUBTENANT OR ITS AGENTS.  NOTWITHSTANDING
ANYTHING IN THIS SUBLEASE TO THE CONTRARY, SUBTENANT SHALL HAVE NO LIABILITY TO
SUBLANDLORD OR RESPONSIBILITY UNDER THIS SUBLEASE FOR ANY HAZARDOUS MATERIALS
IN, ON, UNDER OR ABOUT THE SUBLEASE PREMISES WHICH WERE NOT RELEASED,
DISCHARGED, STORED OR INTRODUCED BY SUBTENANT OR ITS AGENTS.


 


11. ESTOPPEL CERTIFICATES.  SUBTENANT WILL AT ANY TIME UPON NOT LESS THAN TEN
(10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE FROM SUBLANDLORD EXECUTE, ACKNOWLEDGE
AND DELIVER TO SUBLANDLORD A STATEMENT IN WRITING (I) CERTIFYING THAT THIS
SUBLEASE IS UNMODIFIED (OR, IF MODIFIED,

 

--------------------------------------------------------------------------------


 

stating the nature of such modification) and is in full force and effect, the
amount of any Security Deposit, and the date to which Rent are paid in advance,
if any, (ii) acknowledging that there are not, to Subtenant’s knowledge, any
uncured defaults on the part of Sublandlord hereunder or of Master Landlord
under the Master Lease, or specifying such defaults if any are claimed, and
(iii) any other matters relating to the Sublease or the Sublease Premises as may
be reasonably requested by Sublandlord.  Any such statement may be conclusively
relied upon by any prospective purchaser, transferee or encumbrancer of the
Sublease Premises or of Sublandlord’s interest in this Sublease.


 


12. EVENTS OF DEFAULT.  IF ONE OR MORE OF THE FOLLOWING EVENTS (“EVENT OF
DEFAULT”) OCCURS, SUCH OCCURRENCE CONSTITUTES A BREACH OF THIS SUBLEASE BY
SUBTENANT (SUCH EVENTS BEING IN ADDITION TO, AND SUPERSEDING TO THE EXTENT
INCONSISTENT WITH, THE EVENTS OF DEFAULT SET FORTH IN THE MASTER LEASE):


 


(A) SUBTENANT FAILS TO PAY WHEN DUE ANY RENT DUE HEREUNDER AND SUCH FAILURE
SHALL CONTINUE FOR FIVE (5) DAYS AFTER WRITTEN NOTICE THEREOF FROM SUBLANDLORD;


 


(B) SUBTENANT FAILS TO COMPLY WITH ANY OTHER PROVISION OF THIS SUBLEASE IN THE
MANNER AND WITHIN THE TIME REQUIRED, AND SUCH FAILURE CONTINUES FOR TWENTY (20)
DAYS AFTER WRITTEN NOTICE THEREOF FROM SUBLANDLORD, PROVIDED THAT IF SUCH
FAILURE CANNOT BE CURED WITHIN SUCH TWENTY (20) DAY PERIOD, AN EVENT OF DEFAULT
SHALL NOT BE DEEMED TO HAVE OCCURRED SO LONG AS (I) SUBTENANT COMMENCES SUCH
CURE WITHIN SUCH TWENTY (20) DAY PERIOD AND DILIGENTLY PURSUES SUCH CURE TO
COMPLETION, PROVIDED SO THAT AN “EVENT OF DEFAULT” (AS DEFINED IN THE MASTER
LEASE) IS NOT DEEMED TO HAVE OCCURRED UNDER THE MASTER LEASE;


 


(C) ANY OTHER EVENT OCCURS WHICH INVOLVES SUBTENANT OR THE SUBLEASE PREMISES AND
WHICH WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER THE MASTER LEASE IF IT INVOLVED
SUBLANDLORD OR THE MASTER PREMISES;


 


(D) THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE MASTER LEASE WHICH IS THE
RESULT OF ANY ACT OR OMISSION OF SUBTENANT OR ANY PERSON CLAIMING BY, THROUGH OR
UNDER SUBTENANT OR ANY OF THEIR RESPECTIVE EMPLOYEES, SUBTENANTS, LICENSEES,
AGENTS, CONTRACTORS AND INVITEES (EACH, A “SUBTENANT PARTY”); OR


 


(E) ANY PURPORTED OR ATTEMPTED TRANSFER OF THIS SUBLEASE OR THE SUBLEASE
PREMISES IN CONTRAVENTION OF THIS SUBLEASE OR THE MASTER LEASE; OR


 


(F) SUBTENANT (I) FILES OR CONSENTS BY ANSWER OR OTHERWISE TO THE FILING AGAINST
IT OF A PETITION FOR RELIEF OR REORGANIZATION OR ARRANGEMENT OR ANY OTHER
PETITION IN BANKRUPTCY OR LIQUIDATION OR TO TAKE ADVANTAGE OF ANY BANKRUPTCY OR
INSOLVENCY LAW OF ANY JURISDICTION; (II) MAKES AN ASSIGNMENT FOR THE BENEFIT OF
ITS CREDITORS; (III) CONSENTS TO THE APPOINTMENT OF A CUSTODIAN, RECEIVER,
TRUSTEE OR OTHER OFFICER WITH SIMILAR POWERS OF ITSELF OR OF ANY SUBSTANTIAL
PART OF ITS PROPERTY; OR (IV) TAKES ACTION FOR THE PURPOSE OF ANY OF THE
FOREGOING;


 


(G) A COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION, WITHOUT CONSENT
BY SUBTENANT, ENTERS AN ORDER APPOINTING A CUSTODIAN, RECEIVER, TRUSTEE OR OTHER
OFFICER WITH SIMILAR POWERS WITH RESPECT TO IT OR WITH RESPECT TO ANY
SUBSTANTIAL PORTION OF ITS PROPERTY, OR CONSTITUTING AN ORDER FOR RELIEF OR
APPROVING A PETITION FOR RELIEF OR REORGANIZATION OR ANY OTHER

 

--------------------------------------------------------------------------------


 

petition in bankruptcy or insolvency law of any jurisdiction, or ordering the
dissolution, winding up or liquidation of Subtenant, or if any such petition is
filed against Subtenant and such petition is not dismissed within sixty (60)
days; or


 


(H) THIS SUBLEASE OR ANY ESTATE OF SUBTENANT HEREUNDER IS LEVIED UPON UNDER ANY
ATTACHMENT OR EXECUTION AND SUCH ATTACHMENT OR EXECUTION IS NOT VACATED WITHIN
SIXTY (60) DAYS.


 

Upon the occurrence of an Event of Default, Sublandlord shall have, in addition
to any other rights and remedies available to it under this Sublease and/or at
law and/or in equity, any and all rights and remedies of Master Landlord set
forth in the Master Lease as incorporated herein.  All rights and remedies of
Sublandlord herein enumerated shall be cumulative and none shall exclude any
other right allowed by law or in equity and said rights and remedies may be
exercised and enforced concurrently and whenever and as often as occasion
therefor arises.  If Subtenant shall have committed an Event of Default, then
Sublandlord shall have the right, but not the obligation, without waiving or
releasing Subtenant from any obligations hereunder, to cure such Event of
Default in such manner and to such extent as Sublandlord shall deem necessary,
and in exercising any such right, to pay or incur any reasonable costs and
expenses (including, without limitation, attorneys’ fees and costs) required in
connection therewith which Subtenant shall pay to Sublandlord upon, together
with interest thereon at the Interest Rate.

 


13. OTHER CASUALTY; EMINENT DOMAIN.  IN THE EVENT OF A FIRE OR OTHER CASUALTY
AFFECTING THE BUILDING OR THE SUBLEASE PREMISES, OR OF A TAKING OF ALL OR A PART
OF THE BUILDING OR SUBLEASE PREMISES UNDER THE POWER OF EMINENT DOMAIN:  (I)
SUBLANDLORD SHALL NOT HAVE ANY OBLIGATION TO REPAIR OR RESTORE THE SUBLEASE
PREMISES OR ANY ALTERATIONS OR PERSONAL PROPERTY; (II) SUBTENANT SHALL BE
ENTITLED ONLY TO A PROPORTIONATE ABATEMENT OF RENT TO THE EXTENT SUBLANDLORD
RECEIVES A CORRESPONDING ABATEMENT OF RENT UNDER THE MASTER LEASE DURING THE
TIME AND TO THE EXTENT THE SUBLEASE PREMISES ARE UNFIT FOR OCCUPANCY FOR THE
PURPOSES PERMITTED UNDER THIS SUBLEASE AND NOT OCCUPIED BY SUBTENANT AS A RESULT
THEREOF; (III) SUBTENANT SHALL NOT, BY REASON THEREOF, HAVE A RIGHT TO TERMINATE
THIS SUBLEASE UNLESS THE MASTER LEASE SHALL BE TERMINATED OR THE SUBLEASE
PREMISES CANNOT REASONABLY BE RESTORED WITHIN ONE YEAR FOLLOWING THE CASUALTY OR
TAKING EVENT; AND (IV) SUBLANDLORD RESERVES THE RIGHT TO TERMINATE THE MASTER
LEASE AND THIS SUBLEASE IN CONNECTION WITH ANY RIGHT GRANTED TO IT UNDER THE
MASTER LEASE WHETHER OR NOT THE SUBLEASE PREMISES IS DAMAGED OR THE SUBJECT OF A
TAKING.  IN THE EVENT MASTER LANDLORD OR SUBLANDLORD EXERCISES THE RIGHT TO
TERMINATE THE MASTER LEASE AS THE RESULT OF ANY SUCH FIRE, CASUALTY OR TAKING,
(A) SUBLANDLORD SHALL PROVIDE SUBTENANT WITH A COPY OF THE RELEVANT TERMINATION
NOTICE AND THIS SUBLEASE SHALL TERMINATE ON THE DATE UPON WHICH THE MASTER LEASE
TERMINATES AND (B) SUBTENANT SHALL IMMEDIATELY PAY TO SUBLANDLORD ALL OF
SUBTENANT’S INSURANCE PROCEEDS RELATING TO ALL ALTERATIONS (BUT NOT TO
SUBTENANT’S PERSONAL PROPERTY).


 


14. WAIVER OF CLAIMS.  SUBTENANT HEREBY RELEASES AND WAIVES ANY AND ALL CLAIMS
AGAINST MASTER LANDLORD AND SUBLANDLORD AND EACH OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, PARTNERS, MEMBERS, AGENTS AND EMPLOYEES FOR INJURY OR DAMAGE TO
PERSON, PROPERTY OR BUSINESS OF EVERY KIND, NATURE AND DESCRIPTION, SUSTAINED IN
OR ABOUT THE BUILDING OR THE SUBLEASE PREMISES BY SUBTENANT OR ANYONE CLAIMING
UNDER SUBTENANT, OTHER THAN BY REASON OF THE NEGLIGENCE OR WILLFUL MISCONDUCT OF
MASTER LANDLORD OR SUBLANDLORD AND EXCEPT IN ANY CASE WHICH WOULD RENDER THIS
RELEASE AND WAIVER VOID UNDER APPLICABLE LAW.

 

--------------------------------------------------------------------------------


 


15. LIMIT OF SUBLANDLORD’S LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SUBLEASE, SUBLANDLORD, ITS PARTNERS, MEMBERS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SERVANTS AND CONTRACTORS (COLLECTIVELY, THE
“SUBLANDLORD PARTIES”), SHALL NOT BE LIABLE FOR ANY DAMAGES OR INJURY TO PERSON
OR PROPERTY OR RESULTING FROM THE LOSS OF USE THEREOF SUSTAINED BY SUBTENANT OR
ANY SUBTENANT PARTY, BASED ON, ARISING OUT OF, OR RESULTING FROM, ANY CAUSE
WHATSOEVER, INCLUDING ANY DUE TO THE BUILDING BECOMING OUT OF REPAIR, OR DUE TO
THE OCCURRENCE OF ANY ACCIDENT OR EVENT IN OR ABOUT THE BUILDING, OR DUE TO ANY
ACT OR NEGLECT OF ANY TENANT OR OCCUPANT OF THE BUILDING OR ANY OTHER PERSON
EXCEPT TO THE EXTENT DUE TO SUBLANDLORD’S NEGLIGENCE OR WILLFUL MISCONDUCT. 
NEITHER SUBLANDLORD NOR ANY SUBLANDLORD PARTY SHALL UNDER ANY CIRCUMSTANCES BE
LIABLE FOR ANY EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR INDIRECT DAMAGES (OR FOR
ANY INTERRUPTION OF OR LOSS TO BUSINESS).


 


16. MISCELLANEOUS.


 


(A) ATTORNEYS’ FEES.  IN THE EVENT OF ANY LITIGATION OR ARBITRATION BETWEEN
SUBLANDLORD AND SUBTENANT, WHETHER BASED ON CONTRACT, TORT OR OTHER CAUSE OF
ACTION OR INVOLVING BANKRUPTCY OR SIMILAR PROCEEDINGS, IN ANY WAY RELATED TO
THIS SUBLEASE, THE NON-PREVAILING PARTY SHALL PAY TO THE PREVAILING PARTY ALL
REASONABLE ATTORNEYS’ FEES AND COSTS AND EXPENSES OF ANY TYPE, WITHOUT
RESTRICTION BY STATUTE, COURT RULE OR OTHERWISE, INCURRED BY THE PREVAILING
PARTY IN CONNECTION WITH ANY ACTION OR PROCEEDING (INCLUDING ARBITRATION
PROCEEDINGS, ANY APPEALS AND THE ENFORCEMENT OF ANY JUDGMENT OR AWARD). ANY FEES
AND COST INCURRED IN ENFORCING A JUDGMENT SHALL BE RECOVERABLE SEPARATELY FROM
ANY OTHER AMOUNT INCLUDED IN THE JUDGMENT AND SHALL SURVIVE AND NOT BE MERGED IN
THE JUDGMENT.


 


(B) AUTHORITY.  EACH PERSON EXECUTING THIS SUBLEASE ON BEHALF OF A PARTY HERETO
REPRESENTS AND WARRANTS THAT HE OR SHE IS AUTHORIZED AND EMPOWERED TO DO SO AND
TO THEREBY BIND THE PARTY ON WHOSE BEHALF HE OR SHE IS SIGNING.


 


(C) BROKERAGE COMMISSIONS.  SUBLANDLORD SHALL PAY A COMMISSION TO BROKER IN
CONNECTION WITH THIS SUBLEASE TRANSACTION PURSUANT TO SUBLANDLORD’S SEPARATE
AGREEMENT WITH BROKER.  EXCEPT FOR BROKER, EACH OF SUBTENANT AND SUBLANDLORD
WARRANTS AND REPRESENTS TO THE OTHER THAT IT HAS DEALT WITH NO OTHER BROKER OR
AGENT IN CONNECTION WITH THIS SUBLEASE TRANSACTION.  EACH OF SUBLANDLORD AND
SUBTENANT AGREES TO INDEMNIFY, DEFEND AND SAVE HARMLESS THE OTHER AND MASTER
LANDLORD FROM ANY AND ALL COSTS, EXPENSES, ATTORNEYS’ FEES, CHARGES OR LIABILITY
ARISING OUT OF ANY CLAIM BY ANY BROKER OR AGENT, OTHER THAN THE BROKER, AS A
RESULT OF SUCH PARTY’S CONVERSATIONS, CORRESPONDENCE, OTHER DEALINGS OR ACTIONS
IN CONNECTION WITH THIS SUBLEASE.


 


(D) CAPTIONS.  ALL CAPTIONS AND HEADINGS IN THIS SUBLEASE ARE FOR THE PURPOSES
OF REFERENCE AND CONVENIENCE AND SHALL NOT LIMIT OR EXPAND THE PROVISIONS OF
THIS SUBLEASE.


 


(E) COUNTERPARTS.  THIS SUBLEASE MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
SHALL COMPRISE BUT A SINGLE INSTRUMENT.


 


(F) ENTIRE AGREEMENT.  THIS SUBLEASE AND THE APPLICABLE PORTIONS OF THE MASTER
LEASE CONTAINED BY REFERENCE HEREIN, CONTAIN ALL OF THE COVENANTS, CONDITIONS
AND AGREEMENTS BETWEEN THE PARTIES CONCERNING THE SUBLEASE PREMISES, AND SHALL
SUPERSEDE ANY AND ALL PRIOR

 

--------------------------------------------------------------------------------


 

correspondence, agreements and understandings concerning the Sublease Premises,
both oral and written.  No addition or modification of any term or provision of
this Sublease shall be effective unless set forth in writing and signed by both
Sublandlord and Subtenant.


 


(G) NOTICES.  ANY NOTICE REQUIRED OR DESIRED TO BE GIVEN REGARDING THIS SUBLEASE
SHALL BE IN WRITING AND MAY BE GIVEN BY PERSONAL DELIVERY, REPUTABLE NEXT-DAY
COURIER SERVICE, OR BY CERTIFIED OR REGISTERED MAIL.  A NOTICE SHALL BE DEEMED
TO HAVE BEEN GIVEN (I) ON THE THIRD BUSINESS DAY AFTER MAILING IF MAILED,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED ADDRESSED TO THE PARTY TO BE SERVED AT
ITS ADDRESS SPECIFIED IN THE DEFINED TERMS, AND (II) WHEN DELIVERED OR REFUSED
IF GIVEN BY PERSONAL DELIVERY OR COURIER SERVICE.  COPIES OF NOTICES OF DEFAULTS
UNDER THIS SUBLEASE SHALL BE CONCURRENTLY PROVIDED TO MASTER LANDLORD AT THE
ADDRESS SET FORTH IN THE MASTER LEASE.  EITHER PARTY MAY CHANGE ITS ADDRESS BY
GIVING NOTICE OF THE SAME IN ACCORDANCE WITH THIS SECTION (G).


 


(H) GOVERNING LAW.  THIS SUBLEASE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.  SUBTENANT HEREBY
CONSENTS TO THE PERSONAL JURISDICTION AND VENUE OF ANY STATE COURT LOCATED IN
THE COUNTY IN WHICH THE BUILDING IS LOCATED.


 


(I) EXHIBITS.  ALL EXHIBITS AND ANY SCHEDULES OR RIDERS ATTACHED TO THIS
SUBLEASE ARE INCORPORATED HEREIN BY THIS REFERENCE AND MADE A PART HEREOF, AND
ANY REFERENCE IN THE BODY OF THE SUBLEASE OR IN THE EXHIBITS, SCHEDULES OR
RIDERS TO THE SUBLEASE SHALL MEAN THIS SUBLEASE, TOGETHER WITH ALL EXHIBITS,
SCHEDULES AND RIDERS.


 


(J) WAIVER OF TRIAL BY JURY.  SUBTENANT AND SUBLANDLORD HEREBY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE UNDER APPLICABLE LAW TO TRIAL BY JURY WITH RESPECT TO ANY
DISPUTE ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH THIS SUBLEASE OR THE
SUBLEASE PREMISES.  NOTHING CONTAINED IN THIS SECTION (J) SHALL BE CONSTRUED AS
A WAIVER BY MASTER LANDLORD OF ANY OF ITS RIGHTS TO TRIAL BY JURY IN CONNECTION
WITH THE MASTER LEASE OR SUBLEASE FOR ANY CLAIMS OR CAUSES OF ACTION SO TRIABLE.


 


(K) SUCCESSORS AND ASSIGNS.  SUBJECT TO THE PROVISIONS OF THIS SUBLEASE AND THE
MASTER LEASE RELATING TO ASSIGNMENT AND SUBLETTING, THIS SUBLEASE SHALL BE
BINDING UPON, AND SHALL INURE TO THE BENEFIT OF THE PARTIES’ RESPECTIVE
REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  NO SUBLANDLORD OF THE TEMPORARY
PREMISES OR SUBLEASE PREMISES SHALL BE LIABLE UNDER THIS SUBLEASE EXCEPT FOR
BREACHES OF SUBLANDLORD’S OBLIGATIONS OCCURRING WHILE SUBLANDLORD OF THE
TEMPORARY PREMISES OR SUBLEASE PREMISES, AS APPLICABLE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, UPON ANY ASSIGNMENT OF THIS SUBLEASE AND THE
SECURITY DEPOSIT BY VERTEX PHARMACEUTICALS INCORPORATED TO AN AFFILIATE OF
SUBLANDLORD OR A THIRD PARTY, VERTEX PHARMACEUTICALS INCORPORATED SHALL HAVE NO
FURTHER LIABILITY OR OBLIGATION ARISING PURSUANT TO THIS SUBLEASE AFTER THE DATE
OF SUCH ASSIGNMENT.  NO MEMBER, PARTNER, TRUSTEE, STOCKHOLDER, OFFICER,
DIRECTOR, EMPLOYEE OR BENEFICIARY (OR THE MEMBERS, PARTNERS, TRUSTEES,
STOCKHOLDERS, OFFICERS, DIRECTORS OR EMPLOYEES OF ANY SUCH MEMBER) OF
SUBLANDLORD SHALL BE PERSONALLY LIABLE UNDER THIS SUBLEASE AND THE GENERAL
ASSETS OF THE MEMBERS, PARTNERS, TRUSTEES, STOCKHOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES OR BENEFICIARIES (AND THE MEMBERS, PARTNERS, TRUSTEES, STOCKHOLDERS,
OFFICERS, DIRECTORS OR EMPLOYEES OF ANY SUCH

 

--------------------------------------------------------------------------------


 

member) of Sublandlord shall not be subject to levy, execution or other
enforcement procedure for the satisfaction of the remedies of Subtenant;
provided that the foregoing provisions of this sentence shall not constitute a
waiver of any obligation evidenced by this Sublease and provided further that
the foregoing provisions of this sentence shall not limit the right of Subtenant
to name Sublandlord or any member thereof as party defendant in any action or
suit in connection with this Sublease so long as no personal money judgment
shall be asked for or taken against any such member or any individual partner,
trustee, stockholder, officer, employee or beneficiary of Sublandlord or any
such member.


 


(L) ACCESS.  SUBLANDLORD RESERVES THE RIGHT TO ENTER THE SUBLEASE PREMISES UPON
REASONABLE PRIOR WRITTEN OR ORAL NOTICE TO SUBTENANT (EXCEPT THAT IN CASE OF
EMERGENCY NO NOTICE SHALL BE NECESSARY) IN ORDER TO INSPECT THE SUBLEASE
PREMISES AND/OR THE PERFORMANCE BY SUBTENANT OF THE TERMS OF THIS SUBLEASE OR TO
EXERCISE SUBLANDLORD’S RIGHTS OR PERFORM SUBLANDLORD’S OBLIGATIONS HEREUNDER. 
SUBTENANT SHALL PERMIT SUBLANDLORD AND SUBLANDLORD’S AGENTS AND REPRESENTATIVES
TO ENTER INTO AND UPON ANY PART OF THE TEMPORARY PREMISES AT REASONABLE HOURS
UPON REASONABLE PRIOR WRITTEN OR ORAL NOTICE TO SUBTENANT TO SHOW THE TEMPORARY
PREMISES TO PROSPECTIVE MORTGAGEES, INSURERS, OR TENANTS.  SUBTENANT SHALL ALSO
PERMIT SUBLANDLORD AND SUBLANDLORD’S AGENTS AND REPRESENTATIVES TO ENTER INTO
AND UPON ANY PART OF THE SUBLEASE PREMISES AT REASONABLE HOURS UPON REASONABLE
PRIOR WRITTEN OR ORAL NOTICE TO SUBTENANT TO SHOW THE SUBLEASE PREMISES TO
PROSPECTIVE MORTGAGEES, INSURERS, OR IN THE LAST TWELVE (12) MONTHS OF THE
SUBLEASE TERM, TENANTS.


 


(M) TIME.  TIME IS OF THE ESSENCE OF EVERY PROVISION OF THIS SUBLEASE.


 


(N) OFFICE OF FOREIGN ASSET CONTROL.  SUBTENANT WARRANTS AND REPRESENTS TO
SUBLANDLORD THAT SUBTENANT IS NOT, AND SHALL NOT BECOME, A PERSON OR ENTITY WITH
WHOM SUBLANDLORD IS RESTRICTED FROM DOING BUSINESS UNDER REGULATIONS OF THE
OFFICE OF FOREIGN ASSET CONTROL (“OFAC”) OF THE DEPARTMENT OF THE TREASURY
(INCLUDING, BUT NOT LIMITED TO, THOSE NAMED ON OFAC’S SPECIALLY DESIGNATED AND
BLOCKED PERSONS LIST) OR UNDER ANY STATUTE, EXECUTIVE ORDER (INCLUDING, BUT NOT
LIMITED TO, THE SEPTEMBER 24, 2001, EXECUTIVE ORDER BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM) OR OTHER GOVERNMENTAL ACTIONS, AND SUBTENANT SHALL AT ALL TIMES BE IN
COMPLIANCE WITH ALL APPLICABLE ORDERS, RULES, REGULATIONS AND RECOMMENDATIONS OF
OFAC AND OTHER GOVERNMENTAL AGENCIES.


 


(O) MASTER LANDLORD’S CONSENT.  THE EFFECTIVENESS OF THIS SUBLEASE IS
CONDITIONED UPON RECEIPT OF MASTER LANDLORD’S CONSENT.  NOTWITHSTANDING ANYTHING
IN THIS SUBLEASE TO THE CONTRARY, IN THE EVENT MASTER LANDLORD’S CONSENT IS NOT
RECEIVED WITHIN THIRTY (30) DAYS AFTER THE DATE OF THIS SUBLEASE, OR SUCH LATER
DATE OR SUBLANDLORD AND SUBTENANT MAY AGREE IN WRITING, THIS SUBLEASE SHALL
AUTOMATICALLY BECOME NULL AND VOID, IN WHICH CASE SUBLANDLORD SHALL RETURN ANY
SECURITY DEPOSIT AND PREPAID RENT TO SUBTENANT.


 


(P) NOTICE OF SUBLEASE.  AT THE REQUIRES OF EITHER PARTY, SUBLANDLORD AND
SUBTENANT WILL EXECUTE AND RECORD A NOTICE OF SUBLEASE PURSUANT TO M.G.L. C.183,
§ 4.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Sublease
as of the day and year first above written.

 

SUBLANDLORD:

SUBTENANT:

 

 

VERTEX PHARMACEUTICALS
INCORPORATED

MOMENTA PHARMACEUTICALS,
INC.

 

 

 

 

By:

/s/Kenneth S. Boger

 

By:

/s/Richard P. Shea

Name:

Kenneth S. Boger

 

Name:

Richard P. Shea

Title:

Senior Vice President & General Counsel

 

Title:

Vice President, Treasurer & CFO

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Rent

 

Fixed Rent:

 

Premises:

 

Rental Period:

 

Annual Rent
Per Rentable
Square Foot:

 

Annual Fixed
Rent:

 

Payable in
Monthly Installments:

 

(i) Temporary Premises (“Temporary Premises Fixed Rent”)

 

From the Temporary Premises Rent Commencement Date through the date immediately
preceding the Sublease Premises Commencement Date

 

$

[**

] 

$

[**

] 

$

[**

] 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) Sublease Premises (“Sublease Premises Fixed Rent”)

 

(a From the Sublease Premises Rent Commencement Date through April 30, 2006)

 

$

[**

] 

$

[**

] 

$

[**

] 

 

 

 

 

 

 

 

 

 

 

 

 

(b) From May 1, 2006 through April 30, 2011

 

$

[**

] 

$

[**

] 

$

[**

] 

 

The Annual Rent and Monthly Rent for the Sublease Premises shall be subject to
adjustment based on changes in the rentable square footage determined by
remeasurement of the Sublease Premises in accordance with Section 1(l).

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MASTER LEASE

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TEMPORARY PREMISES

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1 & C-2

 

SUBLEASE PREMISES

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PRELIMINARY PLANS FOR TEMPORARY PREMISES IMPROVEMENTS

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Letter of Credit

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMMENCEMENT DATE AGREEMENT

 

COMMENCEMENT DATE AGREEMENT

 

THIS COMMENCEMENT DATE AGREEMENT (“Agreement”) is entered into as of this       
day of                        , 20     by and between VERTEX PHARMACEUTICALS
INCORPORATED (“Sublandlord”) and MOMENTA PHARMACEUTICALS, INC. (“Subtenant”).

 

W I T N E S S E T H:

 

1.                                       This Agreement is made pursuant to
Section 1(a) of that certain Sublease dated as of
                                   , 20    , between Sublandlord and Subtenant
(the “Sublease”).

 

2.                                       It is hereby stipulated that the
Commencement Date, as defined in the Sublease, is
                                  , 20     and the Term of the Sublease shall
expire on                              , 20     as set forth and provided for in
the Sublease.

 

[OPTIONAL:

 

3.                                       It is hereby stipulated that the Rent
Commencement Date, as defined in the Sublease, is                             ,
20     .

 

4.                                       It is hereby stipulated that the
Sublease Premises contain                    rentable square feet.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this instrument under seal
as of the day and year first above written.

 

 

SUBLANDLORD:

 

 

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT TI

INITIAL SUBTENANT IMPROVEMENTS

 

Sublandlord and Subtenant agree as follows with respect to the Subtenant
Improvements to be installed in the Sublease Premises:

 


1.                                       PLANS AND SPECIFICATIONS.


 


(A) PRELIMINARY WORKING PLANS.


 


(I)                                     NO LATER THAN SEPTEMBER 30, 2004,
SUBTENANT SHALL PROVIDE SUBLANDLORD WITH PROGRESS PRINTS, INCLUDING DEVELOPMENT
DRAWINGS AND AN EQUIPMENT MATRIX WITH ADEQUATE INFORMATION FOR SUBLANDLORD TO
PREPARE A PERMIT APPLICATION FOR SUBMISSION TO THE MUNICIPALITY TO UNDERTAKE THE
SUBTENANT IMPROVEMENTS (“PERMIT PLANS”).  THE COST OF SUCH PERMIT PLANS SHALL BE
PAID BY SUBTENANT, SUBJECT TO REIMBURSEMENT BY SUBLANDLORD AS PART OF
SUBLANDLORD’S CONTRIBUTION (AS DEFINED BELOW). SUBLANDLORD SHALL BE RESPONSIBLE
FOR HAVING MECHANICAL, ELECTRICAL AND PLUMBING ENGINEERING DESIGN PREPARED FOR
THE SUBTENANT IMPROVEMENTS (“MEP DESIGN”).


 


(II)                                  WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF COMMENTS OR A REQUEST FOR ADDITIONAL INFORMATION FROM SUBLANDLORD
WITH RESPECT TO THE PERMIT PLANS, SUBTENANT SHALL RESPOND TO SUCH COMMENTS OR
PROVIDE SUCH ADDITIONAL INFORMATION TO SUBLANDLORD AS NECESSARY IN ORDER FOR
SUBLANDLORD TO OBTAIN PERMITS NECESSARY TO COMPLETE THE SUBTENANT IMPROVEMENTS. 
WITHIN FIVE (5) BUSINESS DAYS AFTER SUBTENANT’S RECEIPT OF DRAFT PRELIMINARY MEP
DESIGN, SUBTENANT SHALL PROVIDE SUBLANDLORD WITH COMMENTS ON THE MEP DESIGN.


 


(III)                               NO LATER THAN OCTOBER 29, 2004, SUBTENANT
SHALL SUBMIT TO SUBLANDLORD A COMPLETE SET OF DESIGN DEVELOPMENT DRAWINGS
INCLUDING ARCHITECTURAL LAYOUT, EQUIPMENT LOCATIONS, AND EQUIPMENT MATRIX
(“PRELIMINARY WORKING PLANS”).  SUCH PRELIMINARY WORKING PLANS SHALL BE SUBJECT
TO SUBLANDLORD’S APPROVAL (WHICH SUBLANDLORD SHALL NOT UNREASONABLY WITHHOLD OR
DELAY IF SUCH PRELIMINARY WORKING PLANS ARE CONSISTENT WITH THE PERMIT PLANS)
AND MASTER LANDLORD’S APPROVAL IF REQUIRED UNDER THE MASTER LEASE.  IF
DISAPPROVED BY SUBLANDLORD AND/OR MASTER LANDLORD, SUBTENANT SHALL CAUSE ITS
ARCHITECT TO REVISE SUCH PRELIMINARY WORKING PLANS PURSUANT TO SUBLANDLORD’S
AND/OR MASTER LANDLORD’S COMMENTS AND DELIVER TO SUBLANDLORD AND MASTER
LANDLORD, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT BY SUBTENANT OF SUCH
COMMENTS, REVISED PRELIMINARY WORKING PLANS NOTING THE CHANGES.  THE COST OF
SUCH PRELIMINARY WORKING PLANS, AND REQUIRED REVISIONS, SHALL BE PAID BY
SUBTENANT, SUBJECT TO REIMBURSEMENT BY SUBLANDLORD AS PART OF SUBLANDLORD’S
CONTRIBUTION (AS DEFINED BELOW).  SUCH WORKING DRAWINGS WHEN APPROVED BY
SUBLANDLORD AND MASTER LANDLORD (AS APPLICABLE) ARE REFERRED TO HEREIN AS THE
“WORKING PLANS”.

 

--------------------------------------------------------------------------------


 


(B) COOPERATION.  SUBTENANT AND SUBLANDLORD SHALL COOPERATE WITH THE OTHER’S
ARCHITECT, ENGINEER OR SPACE PLANNER AS PROMPTLY AS POSSIBLE AND IN ANY EVENT IN
SUFFICIENT TIME TO CAUSE THE WORKING PLANS TO BE PREPARED AND TIMELY DELIVERED
AS HEREINABOVE REQUIRED.


 


(C) NO REPRESENTATIONS.  NEITHER REVIEW NOR APPROVAL BY SUBLANDLORD OF ANY OF
THE WORKING PLANS SHALL CONSTITUTE A REPRESENTATION OR WARRANTY BY SUBLANDLORD
THAT SUCH WORKING PLANS EITHER (I) ARE COMPLETE OR SUITABLE FOR THEIR INTENDED
PURPOSE OR (II) COMPLY WITH APPLICABLE LAWS, ORDINANCES, CODES AND REGULATIONS,
IT BEING EXPRESSLY AGREED BY SUBTENANT THAT SUBLANDLORD ASSUMES NO
RESPONSIBILITY OR LIABILITY WHATSOEVER TO SUBTENANT OR TO ANY OTHER PERSON OR
ENTITY FOR SUCH COMPLETENESS, SUITABILITY OR COMPLIANCE.


 


2.                                       CONSTRUCTION OF SUBTENANT IMPROVEMENTS.


 


(A) CONSTRUCTION BUDGET.  PROMPTLY AFTER SUBLANDLORD AND MASTER LANDLORD HAVE
APPROVED THE WORKING PLANS, SUBLANDLORD SHALL OBTAIN A PROPOSED CONSTRUCTION
BUDGET ESTIMATE FOR THE SUBTENANT IMPROVEMENTS FROM WILLIAM A. BERRY & SON,
INC., TO PERFORM SUBTENANT IMPROVEMENTS (“SUBLANDLORD’S CONTRACTOR”) AND SHALL
PROVIDE THE PROPOSED BUDGET ESTIMATE TO SUBTENANT.  SUBTENANT SHALL HAVE FIVE
(5) DAYS TO REVIEW AND PROVIDE COMMENTS ON SUCH PROPOSED BUDGET ESTIMATE
INCLUDING ANY REDUCTIONS IN THE SCOPE OF WORK THAT SUBTENANT DESIRES TO REDUCE
THE PROPOSED BUDGET ESTIMATE.


 


(B) CONSTRUCTION BY SUBLANDLORD.  AFTER SUBTENANT REVIEW AND COMMENT ON THE
PROPOSED BUDGET ESTIMATE, SUBLANDLORD SHALL HAVE SUBLANDLORD’S CONTRACTOR
FINALIZE THE BUDGET AND SUBLANDLORD SHALL THEN OBTAIN A BID FROM SUBLANDLORD’S
CONTRACTOR.  SUBLANDLORD’S CONTRACTOR SHALL OBTAIN AT LEAST THREE (3) BIDS FOR
EACH TRADE COMPRISING THE SUBTENANT IMPROVEMENTS.  SUBTENANT MAY PROVIDE
SUBLANDLORD WITH THE NAME OF ONE QUALIFIED SUBCONTRACTOR FROM EACH TRADE TO
INVITE TO BID.  SUBLANDLORD SHALL REVIEW ALL BIDS WITH SUBTENANT WITH RESPECT TO
THE COSTS OF EACH TRADE AND SUBLANDLORD’S CONTRIBUTION (AS DEFINED BELOW), BUT
SUBLANDLORD SHALL HAVE THE FINAL AUTHORITY TO ACCEPT OR REJECT ANY SUBCONTRACTOR
BID; PROVIDED, THAT IF SUBLANDLORD DOES NOT SELECT THE LOWEST BIDDER SUBLANDLORD
WILL BEAR THE INCREMENTAL COSTS OF THE HIGHER BIDDER IF AND TO THE EXTENT
SELECTION OF SUCH BIDDER CAUSES THE SUBLANDLORD’S CONTRIBUTION TO BE EXCEEDED. 
SUBLANDLORD SHALL ALSO PROMPTLY APPLY FOR ALL PERMITS NECESSARY TO UNDERTAKE
SUBTENANT IMPROVEMENTS.  PROMPTLY THEREAFTER, AND UPON SUBTENANT AND SUBLANDLORD
REACHING AGREEMENT AS TO THE TOTAL SUBTENANT IMPROVEMENTS COSTS AS PROVIDED IN
PARAGRAPH 3(B) BELOW, SUBLANDLORD SHALL CAUSE SUBLANDLORD’S CONTRACTOR TO
PERFORM THE SUBTENANT IMPROVEMENTS IN A GOOD AND WORKMANLIKE MANNER.  SUBTENANT
MAY ENGAGE, AT ITS SOLE COST AND EXPENSE, A REPRESENTATIVE THAT MAY PARTICIPATE
IN WEEKLY MEETINGS WITH SUBLANDLORD AND SUBLANDLORD’S CONTRACTOR.


 


(C) ADDITIONAL WORK.  EXCEPT TO THE EXTENT DESCRIBED HEREIN, SUBLANDLORD HAS NO
OBLIGATION TO DO OR PAY FOR ANY OTHER WORK TO THE SUBLEASE PREMISES (OR ANY
PLANS OR SPECIFICATIONS RELATING THERETO) OTHER THAN SUBTENANT IMPROVEMENTS. 
ANY OTHER WORK IN THE SUBLEASE PREMISES THAT SUBTENANT MAY REQUEST AND THAT
SUBLANDLORD MAY PERMIT SHALL BE DONE BY SUBTENANT AT SUBTENANT’S SOLE COST AND
EXPENSE AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THE
SUBLEASE (“ADDITIONAL WORK”).

 

--------------------------------------------------------------------------------


 


3.                                       COST OF THE SUBTENANT IMPROVEMENTS AND
ALLOWANCE. 


 


(A) SUBTENANT IMPROVEMENTS COST.  THE COSTS OF SUBTENANT IMPROVEMENTS
(“SUBTENANT IMPROVEMENTS COSTS”) SHALL INCLUDE ALL COSTS AND EXPENSES INCURRED
BY SUBLANDLORD IN PREPARING (OR REIMBURSING SUBTENANT FOR) THE PERMIT PLANS, MEP
DESIGN, PRELIMINARY WORKING PLANS, WORKING PLANS AND PERFORMING SUBTENANT
IMPROVEMENTS, INCLUDING WITHOUT LIMITATION;


 


(I)                                     ALL COSTS INCURRED BY SUBLANDLORD IN
CONNECTION WITH PREPARATION, REVIEW AND APPROVAL OF THE PERMIT PLANS, MEP
DESIGN, PRELIMINARY WORKING PLANS, WORKING PLANS (AND PLANS AND SPECIFICATIONS
FOR ADDITIONAL WORK, IF ANY);


 


(II)                                  ALL COSTS OF OBTAINING BUILDING PERMITS
AND OTHER NECESSARY AUTHORIZATIONS FROM THE APPLICABLE GOVERNMENTAL AUTHORITY;
AND


 


(III)                               ALL DIRECT AND INDIRECT COSTS OF PROCURING
AND INSTALLING SUBTENANT IMPROVEMENTS INCLUDING WITHOUT LIMITATION SUBLANDLORD’S
CONTRACTOR’S FEE FOR OVERHEAD AND PROFIT, AND THE COST OF SUBLANDLORD’S
CONTRACTOR’S ON-SITE SUPERVISORY AND ADMINISTRATIVE STAFF PROVIDED IN CONNECTION
WITH CONSTRUCTION OF SUBTENANT IMPROVEMENTS AND ADDITIONAL WORK, IF ANY, ALL
PERMIT AND INSPECTION FEES AND CHARGES, AND ANY COSTS INCURRED BY OR CHARGED TO
SUBLANDLORD FOR (1) UNFORESEEN FIELD CONDITIONS, (2) SUBSTITUTION OF MATERIALS
OR FINISHES DUE TO THE UNAVAILABILITY OF MATERIALS OR FINISHES SPECIFIED IN THE
WORKING PLANS (AND PLANS AND SPECIFICATIONS FOR ADDITIONAL WORK, IF ANY) THAT
WOULD MATERIALLY DELAY SUBSTANTIAL COMPLETION OF SUBTENANT IMPROVEMENTS AND
ADDITIONAL WORK, IF ANY, (3) NECESSARY MODIFICATION OF ANY PORTIONS OF THE
BUILDING OR ITS SYSTEMS TO ACCOMMODATE SUBTENANT IMPROVEMENTS AND ADDITIONAL
WORK, IF ANY, AND (IV) ANY CHANGES TO COMPLY WITH APPLICABLE LAWS, REGULATIONS,
CODES OR ORDINANCES AND/OR THE REQUIREMENTS OF ANY BUILDING INSPECTOR WITH
JURISDICTION OVER SUBTENANT IMPROVEMENTS AND ADDITIONAL WORK, IF ANY.


 


(B) COST OF SUBTENANT IMPROVEMENTS.  SUBLANDLORD SHALL PAY UP TO A MAXIMUM OF
[**] DOLLARS PER RENTABLE SQUARE FOOT OF THE SUBLEASE PREMISES TOWARD SUBTENANT
IMPROVEMENTS COSTS (“SUBLANDLORD’S CONTRIBUTION”).  SUBTENANT SHALL PAY
SUBLANDLORD, AS ADDITIONAL RENT UNDER THE SUBLEASE DUE WITHIN TEN (10) DAYS
AFTER INVOICE FROM SUBLANDLORD ACCORDING TO THE SCHEDULE DESCRIBED BELOW, (I)
ALL SUBTENANT IMPROVEMENTS COSTS IN EXCESS OF SUBLANDLORD’S CONTRIBUTION, (II)
ALL SUBTENANT IMPROVEMENTS COSTS ATTRIBUTABLE TO ADDITIONAL WORK, AND (III) ALL
SUBTENANT IMPROVEMENTS COSTS ARISING DUE TO THE NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUBTENANT (ALL SUCH AMOUNTS BEING REFERRED TO AS “SUBTENANT’S
CONTRIBUTION”).  SUBTENANT’S CONTRIBUTION SHALL BE PAID TO SUBLANDLORD AS
FOLLOWS: 25% WITH THE AUTHORIZATION TO PROCEED; 50% ONCE THE SUBTENANT
IMPROVEMENTS ARE 50% SUBSTANTIALLY COMPLETE; AND 25% ONCE THE SUBTENANT
IMPROVEMENTS ARE SUBSTANTIALLY COMPLETE.  IF SUBTENANT IMPROVEMENTS COST IS LESS
THAN SUBLANDLORD’S CONTRIBUTION, SUBTENANT SHALL NOT BE ENTITLED TO ANY CREDIT
OR PAYMENT FOR SAID UNUSED AMOUNTS.  THE PARTIES ACKNOWLEDGE THAT THE SCOPE OF
THE SUBTENANT IMPROVEMENTS IS NOT EXPECTED TO EXCEED SUBLANDLORD’S CONTRIBUTION
AND THAT, IN THE EVENT THAT THE SUBTENANT IMPROVEMENTS COSTS EXCEED
SUBLANDLORD’S CONTRIBUTION, AT SUBTENANT’S REQUEST, THE PARTIES SHALL COOPERATE
TO CHANGE THE SCOPE OF THE SUBTENANT IMPROVEMENTS WITHIN THE TIME FRAMES SET
FORTH IN PARAGRAPHS 1 AND 2 ABOVE SO AS TO REDUCE THE SUBTENANT IMPROVEMENTS
COSTS.  AT SUCH TIME, SUBLANDLORD SHALL

 

--------------------------------------------------------------------------------


 

provide cost information as reasonably necessary to facilitate such change of
scope.  Subtenant agrees, within seven (7) days after final agreement with
Sublandlord of the Subtenant Improvements Costs, to execute and deliver to
Sublandlord, in the form then in use by Sublandlord, an authorization to proceed
with Subtenant Improvements.


 


4.                                       SUBSTANTIAL COMPLETION AND SUBTENANT
DELAY


 


(A) SUBSTANTIAL COMPLETION.  AT SUCH TIME AS SUBLANDLORD CONSIDERS THE SUBTENANT
IMPROVEMENTS TO BE SUBSTANTIALLY COMPLETED, SUBLANDLORD OR SUBLANDLORD’S
REPRESENTATIVE WILL SCHEDULE A WALK-THROUGH OF THE SUBLEASE PREMISES WITH
SUBTENANT OR SUBTENANT’S REPRESENTATIVE.  DURING SUCH WALK-THROUGH, SUBLANDLORD
OR SUBLANDLORD’S REPRESENTATIVE ALONG WITH SUBTENANT OR SUBTENANT’S
REPRESENTATIVE WILL PREPARE A LIST OF MINOR FINISH-OUT AND PUNCH LIST ITEMS TO
BE COMPLETED (THE “PUNCH LIST”).  SUBLANDLORD SHALL CAUSE SUBLANDLORD’S
CONTRACTOR TO COMPLETE AND/OR CORRECT ALL ITEMS ON THE PUNCH LIST PROMPTLY AFTER
SUBLANDLORD RECEIVES THE PUNCH LIST AND SHALL GIVE SUBTENANT WRITTEN NOTICE WHEN
ALL OF THE ITEMS ON THE PUNCH LIST HAVE BEEN COMPLETED AND/OR CORRECTED.  ANY
ITEMS NOT ON THE PUNCH LIST WHICH COULD HAVE, WITH REASONABLE DILIGENCE, BEEN
DISCOVERED BY SUBTENANT OR SUBTENANT’S REPRESENTATIVE AND INCLUDED ON THE PUNCH
LIST SHALL BE DEEMED ACCEPTED BY SUBTENANT, AND ANY ITEMS NOT ON THE PUNCH LIST
WHICH COULD NOT HAVE, WITH REASONABLE DILIGENCE, BEEN DISCOVERED BY SUBTENANT OR
SUBTENANT’S REPRESENTATIVE AND INCLUDED ON THE PUNCH LIST AND ARE THEREAFTER
DISCOVERED BY SUBTENANT WITHIN THIRTY (30) DAYS AFTER SUBSTANTIAL COMPLETION
SHALL BE CORRECTED BY SUBLANDLORD’S CONTRACTOR PROMPTLY AFTER SUBLANDLORD
RECEIVES NOTICE OF THE SAME FROM SUBTENANT.  IF SUBTENANT AND/OR SUBTENANT’S
REPRESENTATIVE FAILS TO APPEAR FOR SUCH INSPECTION, SUBTENANT SHALL BE DEEMED TO
HAVE AGREED THAT NO ITEMS EXIST THAT ARE INCOMPLETE OR REQUIRE CORRECTION WHICH
COULD HAVE, WITH REASONABLE DILIGENCE, BEEN DISCOVERED BY SUBTENANT OR
SUBTENANT’S REPRESENTATIVE HAD SUBTENANT AND/OR SUBTENANT’S REPRESENTATIVE
APPEARED AT THE INSPECTION, AND THEREFORE SUBTENANT IMPROVEMENTS HAS BEEN
COMPLETED AND SUBLANDLORD SHALL NOT BE REQUIRED TO COMPLETE OR CORRECT ANY SUCH
ITEMS WHICH MAY IN FACT EXIST; OR AT SUBLANDLORD’S ELECTION, SUBLANDLORD OR
SUBLANDLORD’S REPRESENTATIVE MAY PREPARE AND APPROVE THE PUNCH LIST ON
SUBTENANT’S BEHALF.  SUBTENANT IMPROVEMENTS (WHICH FOR PURPOSES OF DETERMINING
SUBSTANTIAL COMPLETION MAY EXCLUDE, AT SUBLANDLORD’S ELECTION, ANY ADDITIONAL
WORK) SHALL BE CONSIDERED “SUBSTANTIALLY COMPLETE” FOR ALL PURPOSES UNDER THIS
EXHIBIT TI AND THE SUBLEASE WHEN:  (I) THE APPLICABLE GOVERNMENTAL AUTHORITY
ISSUES A TEMPORARY OR PERMANENT CERTIFICATE OF OCCUPANCY FOR THE SUBLEASE
PREMISES, OR (II) SUBTENANT FIRST TAKES OCCUPANCY OF THE SUBLEASE PREMISES FOR
THE CONDUCT OF ITS BUSINESS, WHICHEVER FIRST OCCURS.


 


(B) SUBTENANT DELAY.  THERE SHALL BE NO EXTENSION OF THE SUBLEASE PREMISES RENT
COMMENCEMENT DATE OF THE SUBLEASE IF THE SUBTENANT IMPROVEMENTS HAVE NOT BEEN
SUBSTANTIALLY COMPLETED BY REASON OF ANY DELAY CAUSED BY SUBTENANT, ITS AGENTS,
EMPLOYEES OR CONTRACTORS (“SUBTENANT DELAY”), INCLUDING WITHOUT LIMITATION, ANY
DELAY ARISING AS A RESULT OF:


 


(I)                                     SUBTENANT’S FAILURE TO DEVOTE THE TIME
OR FURNISH THE INFORMATION REQUIRED UNDER PARAGRAPHS 1 OR 2 HEREOF OR RESPOND
WITHIN THE TIME PERIODS REQUIRED UNDER PARAGRAPHS 1 OR 2 HEREOF OR SUBTENANT’S
FAILURE TO APPROVE COST ESTIMATES FOR SUBTENANT IMPROVEMENTS AND, IF APPLICABLE,
SUBTENANT’S CONTRIBUTION, WITHIN THE TIME PERIODS SPECIFIED IN PARAGRAPHS 2(B)
AND  3(B) HEREOF; OR

 

--------------------------------------------------------------------------------


 


(II)                                  SUBTENANT’S CHANGES IN SUBTENANT
IMPROVEMENTS OR IN THE WORKING PLANS AFTER INITIAL APPROVAL (NOTWITHSTANDING
SUBLANDLORD’S APPROVAL OF ANY SUCH CHANGES);


 


(III)                               FAILURE BY SUBTENANT TO PROCURE KEY CRITICAL
PATH ITEMS IDENTIFIED BY SUBLANDLORD OR SUBLANDLORD’S CONTRACTOR; OR


 


(IV)                              ANY OTHER ACT OR OMISSION BY SUBTENANT, ITS
AGENTS, EMPLOYEES OR CONTRACTORS;


 


5.                                       ACCESS BY SUBTENANT PRIOR TO COMPLETION
OF SUBTENANT IMPROVEMENTS.


 


(A) CONDITIONS OF ENTRY.  SUBLANDLORD SHALL PERMIT SUBTENANT, ITS AGENTS,
EMPLOYEES AND CONTRACTORS TO ENTER THE SUBLEASE PREMISES THIRTY (30) DAYS PRIOR
TO THE DATE SPECIFIED AS THE SUBLEASE PREMISES RENT COMMENCEMENT DATE OF THE
SUBLEASE IN ORDER THAT SUBTENANT MAY MAKE THE SUBLEASE PREMISES READY FOR
SUBTENANT’S USE AND OCCUPANCY.  SUCH ENTRY SHALL CONSTITUTE A LICENSE ONLY AND
NOT A LEASE, AND SUCH LICENSE SHALL BE CONDITIONED UPON SUBTENANT, ITS AGENTS,
EMPLOYEES AND CONTRACTORS WORKING IN HARMONY AND NOT INTERFERING WITH
SUBLANDLORD AND SUBLANDLORD’S AGENTS, CONTRACTORS, WORKMEN, MECHANICS, AND
SUPPLIERS IN DOING SUBTENANT IMPROVEMENTS OR ANY OTHER WORK IN THE SUBLEASE
PREMISES OR THE BUILDING OR WITH OTHER SUBTENANTS AND OCCUPANTS OF THE
BUILDING.  SUBLANDLORD SHALL HAVE THE RIGHT TO WITHDRAW SUCH LICENSE FOR CAUSE
UPON TWENTY-FOUR (24) HOURS’ WRITTEN NOTICE TO SUBTENANT.  SUBTENANT AGREES THAT
ANY SUCH ENTRY INTO AND OCCUPATION OF THE SUBLEASE PREMISES SHALL BE DEEMED TO
BE UNDER ALL OF THE TERMS, COVENANTS, AND PROVISIONS OF THE SUBLEASE EXCEPT AS
TO THE COVENANT TO PAY RENT.  SUBTENANT FURTHER AGREES THAT IT SHALL BE SOLELY
RESPONSIBLE FOR THE SAFETY OF ANY SUCH WORK PERFORMED, THAT SUBLANDLORD SHALL
NOT BE LIABLE IN ANY WAY FOR ANY INJURY, LOSS, OR DAMAGE THAT MAY OCCUR TO ANY
OF SUBTENANT’S PROPERTY PLACED OR INSTALLATIONS MADE IN THE SUBLEASE PREMISES
PRIOR TO THE SUBLEASE PREMISES RENT COMMENCEMENT DATE OR TO SUBTENANT, ITS
AGENTS, EMPLOYEES OR CONTRACTORS, THE SAME BEING AT SUBTENANT’S SOLE RISK. 
SUBTENANT AGREES TO PROTECT, DEFEND, INDEMNIFY, AND SAVE HARMLESS SUBLANDLORD
FROM ALL LIABILITIES, COSTS, DAMAGES, FEES, AND EXPENSES ARISING OUT OF OR IN
CONNECTION WITH THE ACTIVITIES OF SUBTENANT OR ITS AGENTS, EMPLOYEES,
CONTRACTORS, SUPPLIERS, OR WORKMEN IN OR ABOUT THE SUBLEASE PREMISES OR THE
BUILDING.


 


(B) INSURANCE.  IN THE EVENT SUBTENANT EMPLOYS CONTRACTORS TO DO WORK IN THE
SUBLEASE PREMISES, SUBTENANT SHALL CAUSE ALL SUCH CONTRACTORS TO SECURE AND PAY
FOR WORKMEN’S COMPENSATION, EMPLOYER’S LIABILITY INSURANCE, AND COMPREHENSIVE
GENERAL LIABILITY INSURANCE IN FORMS AND AMOUNTS ACCEPTABLE TO SUBLANDLORD.  ALL
POLICIES SHALL BE ENDORSED TO INCLUDE SUBLANDLORD AND ITS EMPLOYEES AND AGENTS
AS ADDITIONAL INSURED PARTIES.  CERTIFICATES OF INSURANCE FOR SUCH POLICIES, IN
A FORM ACCEPTABLE TO SUBLANDLORD, SHALL BE DELIVERED TO SUBLANDLORD PRIOR TO
SUBTENANT’S CONTRACTORS COMMENCING ANY WORK IN THE SUBLEASE PREMISES.  IF
SUBTENANT’S CONTRACTORS PERFORM WORK ON THE SUBLEASE PREMISES, SUBTENANT SHALL
OBTAIN FULL AND FINAL LIEN WAIVERS FROM ITS CONTRACTORS AND THEIR SUBCONTRACTORS
COVERING ALL WORK PERFORMED FOR SUBTENANT, IN A FORM ACCEPTABLE TO SUBLANDLORD,
AND PROVIDE TO SUBLANDLORD COPIES OF SAME.


 


(C) INGRESS AND EGRESS.  ALL PERSONS AND ENTITIES PERFORMING WORK IN OR
SUPPLYING MATERIALS TO THE SUBLEASE PREMISES ON BEHALF OF SUBTENANT SHALL USE
ONLY THOSE SERVICE CORRIDORS AND SERVICE ENTRANCES DESIGNATED BY SUBLANDLORD FOR
INGRESS AND EGRESS OF PERSONNEL, AND THE DELIVERY AND REMOVAL OF EQUIPMENT AND
MATERIAL THROUGH OR ACROSS ANY COMMON AREAS OF THE

 

--------------------------------------------------------------------------------


 

Building shall only be permitted with the written approval of Sublandlord, not
to be unreasonably withheld, and during hours reasonably determined by
Sublandlord.  Sublandlord shall have the right to order Subtenant or any person
or entity who violates the above requirements to cease work and to remove
itself, its equipment and its employees from the Sublease Premises.


 


(D) RULES AND REGULATIONS.  SUBTENANT, ITS AGENTS, EMPLOYEES AND CONTRACTORS
SHALL ABIDE BY THE RULES OF THE BUILDING APPLICABLE TO ALL CONTRACTORS AND
OTHERS IN OR UPON THE BUILDING OR THE SUBLEASE PREMISES AND SHALL COORDINATE AND
SCHEDULE THEIR ACCESS TO THE SUBLEASE PREMISES FOR LABOR AND MATERIALS DELIVERY
THROUGH SUBLANDLORD’S CONTRACTOR, OR IF SO DIRECTED BY SUBLANDLORD, THE MANAGING
AGENT FOR THE BUILDING.


 


(E) LEASE TERMS APPLICABLE.  ALL WORK TO BE PERFORMED PURSUANT TO THIS PARAGRAPH
5 SHALL BE SUBJECT TO THE TERMS AND PROVISIONS OF THE SUBLEASE AND MASTER LEASE.


 


6.                                       MISCELLANEOUS.


 


(A) EXCEPT AS EXPRESSLY SET FORTH HEREIN, SUBLANDLORD HAS NO OTHER AGREEMENT
WITH SUBTENANT AND HAS NO OTHER OBLIGATION TO DO ANY OTHER WORK OR PAY ANY
AMOUNTS WITH RESPECT TO THE SUBLEASE PREMISES.  ANY OTHER WORK IN THE SUBLEASE
PREMISES WHICH MAY BE PERMITTED BY SUBLANDLORD PURSUANT TO THE TERMS AND
CONDITIONS OF THE SUBLEASE SHALL BE DONE AT SUBTENANT’S SOLE COST AND EXPENSE
AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE SUBLEASE.


 


(B) THIS EXHIBIT TI SHALL NOT BE DEEMED APPLICABLE TO ANY ADDITIONAL SPACE ADDED
TO THE ORIGINAL SUBLEASE PREMISES AT ANY TIME OR FROM TIME TO TIME, WHETHER BY
ANY OPTIONS UNDER THE SUBLEASE OR OTHERWISE, OR TO ANY PORTION OF THE ORIGINAL
SUBLEASE PREMISES OR ANY ADDITIONS THERETO IN THE EVENT OF A RENEWAL OR
EXTENSION OF THE INITIAL TERM OF THE SUBLEASE, WHETHER BY ANY OPTIONS UNDER THE
SUBLEASE OR OTHERWISE, UNLESS EXPRESSLY SO PROVIDED IN THE SUBLEASE OR ANY
AMENDMENT OR SUPPLEMENT THERETO.


 


(C) THE FAILURE BY SUBTENANT TO PAY ANY MONIES DUE SUBLANDLORD PURSUANT TO THIS
EXHIBIT TI WITHIN THE TIME PERIOD HEREIN STATED SHALL BE DEEMED A DEFAULT UNDER
THE TERMS OF THE SUBLEASE FOR WHICH SUBLANDLORD SHALL BE ENTITLED TO EXERCISE
ALL REMEDIES AVAILABLE TO SUBLANDLORD FOR NONPAYMENT OF RENT.  ALL LATE PAYMENTS
OF SUCH MONIES BY SUBTENANT SHALL BEAR INTEREST AND SHALL BE SUBJECT TO A LATE
CHARGE IN THE SAME MANNER AS LATE PAYMENTS OF RENT UNDER THE SUBLEASE.


 


(D) THE EXCULPATORY PROVISIONS SET FORTH IN THE SUBLEASE AND SUBLEASE AS WELL AS
ALL OTHER TERMS AND PROVISIONS OF THE SUBLEASE AND SUBLEASE, INSOFAR AS THEY ARE
APPLICABLE TO THIS EXHIBIT TI, ARE HEREBY INCORPORATED HEREIN BY THIS REFERENCE.


 


(E) SUBTENANT SHALL BE SOLELY RESPONSIBLE TO DETERMINE AT THE SITE ALL
DIMENSIONS OF THE SUBLEASE PREMISES AND THE BUILDING WHICH AFFECT ANY WORK THAT
MAY BE PERFORMED BY SUBTENANT OR ANY OF SUBTENANT’S CONTRACTORS HEREUNDER.


 


(F) ALL OF SUBTENANT IMPROVEMENTS PAID FOR BY SUBLANDLORD MAY BE DEPRECIATED BY
SUBLANDLORD.

 

--------------------------------------------------------------------------------


 


(G) SUBLANDLORD AT SUBLANDLORD’S OPTION SHALL EITHER ASSIGN ITS WARRANTY RIGHTS
WITH RESPECT TO SUBTENANT IMPROVEMENTS TO THE SUBTENANT OR SHALL REASONABLY
PURSUE SUCH CLAIMS AFTER RECEIVING NOTICE FROM SUBTENANT AS TO THE DEFECT AND
VERIFYING THE VALIDITY OF THE CLAIM.  SUBLANDLORD SHALL IN NO WAY HAVE ANY
LIABILITY TO THE SUBTENANT WITH RESPECT TO THE QUALITY OF OR DEFECTS IN THE
SUBTENANT IMPROVEMENTS.


 


(H) SUBLANDLORD AT SUBLANDLORD’S SOLE COST AND EXPENSE SHALL HAVE A TEMPORARY
SECURITY DESK IN THE FRONT LOBBY OF THE BUILDING AS OF THE COMMENCEMENT DATE AND
SHALL HAVE A PERMANENT SECURITY DESK INSTALLED BY THE SUBLEASE PREMISES RENT
COMMENCEMENT DATE.  THESE INSTALLATIONS ARE NOT INCLUDED IN SUBTENANT
IMPROVEMENTS.


 


(I) SUBLANDLORD SHALL CAUSE THE SUBLANDLORD’S CONTRACTOR AND ITS SUBCONTRACTORS
PERFORMING WORK IN THE SUBLEASE PREMISES TO NAME SUBTENANT AS AN ADDITIONAL
INSURED ON THEIR INSURANCE AND FURNISH SUBTENANT WITH A COPY OF A CERTIFICATE
FOR SUCH INSURANCE.


 


(J) IN THE EVENT SUBTENANT DOES NOT APPROVE OR CONSENT TO ANY ITEM SO REQUIRING
SUBTENANT’S APPROVAL OR CONSENT IN THIS EXHIBIT TI WITHIN THE TIME PROVIDED FOR
HEREIN, SUCH APPROVAL OR CONSENT SHALL AT SUBLANDLORD’S OPTION BE DEEMED
APPROVED OR CONSENTED TO.

 

--------------------------------------------------------------------------------


 

EXHIBIT X

 

MASTER LANDLORD’S CONSENT TO SUBLEASE

 

--------------------------------------------------------------------------------


 

EXHIBIT Y

 

DETERMINATION OF FAIR MARKET RENTAL VALUE

 

In connection with the Extension Term, if Subtenant shall object to
Sublandlord’s determination of the fair market rental value of the Sublease
Premises, the following procedures and requirements shall apply:

 

1.                                       Subtenant’s Request.  Subtenant shall
send a notice to Sublandlord within five (5) business days after receipt of
Sublandlord determination of the fair market rental value, requesting an
independent determination of the fair market rental value of the Sublease
Premises (the “Broker Determination”), which notice to be effective must (i)
include the name of a broker selected by Subtenant to act for Subtenant, which
broker shall be affiliated with a major Boston commercial real estate brokerage
firm selected by Subtenant and which broker shall have at least ten (10) years
experience dealing in properties of a nature and type generally similar to the
Building located in the Boston/Cambridge market, and (ii) explicitly state that
Sublandlord is required to notify Subtenant within ten (10) days of an
additional broker selected by Sublandlord.

 

2.                                       Sublandlord’s Response.  Within ten
(10) days after Sublandlord’s receipt of Subtenant’s notice requesting the
Broker Determination and stating the name of the broker selected by Subtenant,
Sublandlord shall give written notice to Subtenant of Sublandlord’s selection of
a broker having at least the affiliation and experience referred to above.

 

3.                                       Selection of Third Broker.  Within ten
(10) days thereafter the two (2) brokers so selected shall select a third such
broker also having at least the affiliation and experience referred to above.

 

4.                                       Rental Value Determination.  Within
thirty (30) days after the selection of the third broker, the three (3) brokers
so selected, by majority opinion, shall make a determination of the annual fair
market rental value in as-is, built-out condition of the Sublease Premises for
the Extension Term.  Such annual fair market rental value determination (x) may
include provision for annual increases in rent during said term if so
determined, (y) shall take into account the as-is condition and location in the
Building of the Sublease Premises and (z) shall take account of, and be
expressed in relation to, the provisions for paying real estate tax, operating
costs, utilities and other items of additional rent as contained in this
Sublease.  The brokers shall advise Sublandlord and Subtenant in writing by the
expiration of said thirty (30) day period of the annual fair market rental value
which as so determined shall be referred to as the “Prevailing Market Rent”.

 

5.                                       Resolution of Broker Deadlock.  If the
brokers are unable to agree at least by majority on a determination of annual
fair market rental value, then the brokers shall send a notice to Sublandlord
and Subtenant by the end of the thirty (30) day period for making said

 

Y-1

--------------------------------------------------------------------------------


 

determination setting forth their individual determinations of annual fair
market rental value, and the highest such determination and the lowest such
determination shall be disregarded and the remaining determination shall be
deemed to be the determination of annual fair market rental value and shall be
referred to as the Prevailing Market Rent.

 

6.                                       Costs.  Each party shall pay the costs
and expenses of the broker selected by it and each shall pay one half (1/2) of
the costs and expenses of the third broker.

 

7.                                       Failure to Select Broker or Failure of
Broker to Serve.  If Subtenant shall have requested a Broker Determination and
Sublandlord shall not have designated a broker within the time period provided
therefor above, then Subtenant’s broker alone make the determination of
Prevailing Market Rent within thirty (30) days after the expiration of
Sublandlord’s right to designate a broker hereunder.  If Subtenant’s and
Sublandlord’s brokers have been designated but the two brokers so designated do
not, within a period of fifteen (15) days after the appointment of the second
broker, agree upon and designate the third broker willing so to act, the
Subtenant, the Sublandlord or either broker previously designated may request
the Greater Boston Real Estate Board, Inc. to designate the third broker willing
so to act.  In case of the inability or refusal to serve of any person
designated as a broker, or in case any broker for any reason ceases to be such,
a broker to fill such vacancy shall be appointed by the Subtenant, the
Sublandlord, the brokers first appointed or the said Greater Boston Real Estate
Board, Inc., as the case may be, whichever made the original appointment, or if
the person who made the original appointment fails to fill such vacancy, upon
application of any broker who continues to act or by the Sublandlord or
Subtenant, such vacancy may be filled by the said Greater Boston Real Estate
Board, Inc..  Any broker appointed by the Greater Boston Real Estate Board,
Inc., pursuant to the provisions hereof shall, for all purposes, have the same
standing and powers as though he had been originally appointed by the party
originally designated to make such appointment by the terms hereof.

 

Y-2

--------------------------------------------------------------------------------